Exhibit 10.1

AMENDED AND RESTATED DEED OF LEASE

This AMENDED AND RESTATED DEED OF LEASE dated as of June 19, 2019 is entered
into by and between JAMESVIEW INVESTMENTS LLC, a Virginia limited liability
company, and its successors and assigns (“Landlord”), and BANK OF THE JAMES, a
Virginia banking corporation, and its successors and assigns (“Tenant”).

WHEREAS, Landlord owns an office building located on the corner of Ninth and
Main Streets in the Central Business District of downtown Lynchburg having a
street address of 828 Main Street, Lynchburg, Virginia 24504 together with all
related site land, improvements, parking facilities, common areas, driveways,
sidewalks and landscaping serving the building and presently known and referred
to as the “Bank of the James Building”), which Property is currently designated
by the City of Lynchburg as Tax Map Parcel No. 02448006 (the “Building”) and is
more particularly described in Exhibit A attached hereto;

WHEREAS, Landlord owns a parking lot together with all related site land,
improvements, parking facilities, common areas, driveways, sidewalks and
landscaping serving the Building and having a street address of 821 Commerce
Street, Lynchburg, Virginia 24504 which Property is currently designated by the
City of Lynchburg as Tax Map Parcel No. 02448004 (the “Rear Parking Lot”) and is
more particularly described in Exhibit B attached hereto;

WHEREAS, the Building and Rear Parking Lot collectively are referred to the
“Property”.

WHEREAS, Landlord and Tenant are parties to that certain Lease dated October 9,
2003, as amended by that certain First Amendment to Deed of Lease dated
September 27, 2011 (the “Current Lease”) pursuant to which Tenant leases certain
portions of the Property; and

WHEREAS, Landlord and Tenant desire to amend and restate the Current Lease on
the terms set forth herein; and

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valuable consideration received, and with the intent to be legally bound,
Landlord and Tenant agree as follows:

 

1.

Premises.

 

  (a)

The Premises. Subject to the terms and conditions of this Lease, Landlord hereby
demises and lets unto Tenant and Tenant hereby leases and takes from Landlord
the following described premises (the “Premises”) constituting a part of the
Building and all of the Rear Parking Lot (as defined below), together with all
other rights, privileges, easements and appurtenances belonging thereto or
granted herein:

 

  (i)

3rd Floor Rentable Space. The entire rentable space on the 3rd Floor of the
Building, being the lobby level fronting on Main Street, containing
approximately 11,622 square feet of floor area (after deduction of the “Amenity
Space” described below and the 3rd Floor Common Areas), including the ATM area
facing Main Street; plus the exterior patio which runs adjacent to the sides of
the Building facing Commerce Street and Ninth Street; LESS AND EXCEPT, the 450
square feet of rentable space on the 3rd Floor identified as the “Amenity Space”
space on the said floor plan.



--------------------------------------------------------------------------------

  (ii)

2nd Floor Rentable Space. Subject to adjustments set forth in the provision of
paragraph 1(b) below, the entire rentable space on the 2nd Floor of the Building
containing approximately 15,801 square feet of floor area, The parties agree
that the northeast corner room (constituting approximately 1,500 square feet)
(the “Non-Rentable Space”) is not suitable for use by Tenant and therefore is
excluded from not rentable space in accordance with and subject to the
provisions of paragraph 1(b) below.

 

  (iii)

17th Floor Rentable Space. The entire rentable space on the 17th Floor of the
Building, containing approximately 8,400 square feet of floor area plus the
restrooms located on the 17th Floor. The term “rentable space” as used with
respect to the 17th Floor of the Building means all interior space, excluding
the elevators and elevator lobby and other Common Areas. In addition, the
restrooms on the 17th Floor are reserved for the sole and exclusive use of
Tenant and its guests.

 

  (iv)

Rear Parking Lot. The entire parcel and all improvements commonly known as 821
Commerce Street, which consists of a parcel of land containing approximately
0.482 acre, located immediately adjacent to the Building at the corner of Ninth
and Commerce Streets in the City of Lynchburg, Virginia, as more particularly
shown and described on the plat marked as Exhibit 1(a)(Rear Parking Lot),
together with all existing improvements, including without limitation, parking
areas.

 

  (v)

Exclusions from Rentable Space. The term “rentable space” as used herein
specifically excludes the Main Street entrance lobby, the elevators lobbies on
the 2nd, 3rd, and 17th floors, all Additional Non-Rentable Space (as determined
from time to time in Paragraph 2(b)) and space for the elevators and utility
chases wherever located. All areas of interior space shown on the attached
exhibits which are excluded from the Premises pursuant to the preceding sentence
are part of the Common Areas as such term is defined in paragraph 17 below.

 

  (b)

Adjustments to Rentable Space on the 2nd Floor; Landlord’s Covenant Not to Lease
2nd Floor Space to Others.

 

  (i)

Landlord acknowledges and agrees that while Tenant previously occupied the
Non-Rentable Space, because of its condition or state of repair, the
Non-Rentable Space is either not suitable for use by a tenant in first class
office building. Landlord further acknowledges that some or all of the space
currently designated as rentable space on the 2nd Floor may likewise, because of
its condition or state of repair, become cease to be habitable or become
otherwise not suitable for use by a tenant in a first class office building (as
such space is designated from time to time “Additional Non-Rentable Space”).

 

- 2 -



--------------------------------------------------------------------------------

  (ii)

Should Tenant in its reasonable discretion determine at any time that any
then-existing rentable space on the 2nd Floor has become either not habitable or
otherwise not suitable for use by a tenant in a first class office building,
then Tenant shall provide written notice of such determination to Landlord and
upon sending of such notice, the designated space shall become Additional
Non-Rentable Space. Upon receipt of such notice, Landlord shall within thirty
(30) days, at its sole cost and expense, make such improvements as are necessary
to make the designated Additional Non-Rentable Space suitable for use by Tenant.
If Landlord is unable to make the Additional Non-Rentable Space suitable for use
by Tenant within thirty (30) days of such notice, Landlord shall, at request of
Tenant, find suitable replacement space for Tenant in the building.

 

  (iii)

Notwithstanding anything herein to the contrary, beginning on the date notice is
given pursuant to subparagraph 1(b)(ii) above, Tenant shall no longer be
required to pay rent on the Additional Non-Rentable Space. If and when Landlord
restores the Additional Non-Rentable Space to satisfactory condition or provides
Tenant with suitable replacement space, Tenant shall resume paying rent on such
space; provided, however, that if Landlord neither restores the Additional
Non-Rentable space to satisfactory condition nor provides Tenant with suitable
replacement space within 60 days, Tenant shall have no further obligation to pay
rent for the Additional Non-Rentable Space during the Term or any Option Term.
The foregoing shall not relieve Landlord of its obligation to (a) restore the
Additional Non-Rentable Space to satisfactory condition; or (b) to maintain the
Additional Non-Rentable Space in accordance with the terms of this Amended and
Restated Deed of Lease.

 

  (iv)

Landlord shall not permit any other person to lease, use or occupy the
Non-Rentable Space or any Additional Non-Rentable Space.

 

  (c)

Subject to the terms of this Lease, Tenant shall have and hold the Premises from
the First Rent Commencement Date (as defined in paragraph 2 below) throughout
the Term (as defined in paragraph 2 below).

 

2.

Term; Options to Extend.

 

  (a)

Term. The term of this Lease (“Term”) shall mean the period commencing on
June 10 __, 2019 (the “First Rent Commencement Date”) and ending at 11:59 p.m.
on July 31, 2024 (the “Expiration Date”), unless sooner terminated or extended
as otherwise provided in this Lease, being 5 Lease Years plus the Short Year
(each as defined below. For purposes of this Lease, “Second Rent Commencement
Date” shall mean August 1, 2019. If the term of this Lease is extended pursuant
to subparagraph (c) below, the term “Term” shall include each and every
exercised Option Term as therein defined. The Tenant, with the written consent
of Landlord may delay the Second Rent Commencement Date. Notwithstanding
anything in this Lease to the Contrary, Tenant shall be permitted to upfit and
occupy the 17th Floor Rentable Space from the date hereof (or, with Landlord’s
consent, a date predating the date hereof) until the Second Rent Commencement
Date without payment of any Rent other than as set forth herein.

 

- 3 -



--------------------------------------------------------------------------------

  (b)

Lease Year and Short Year Defined. As used in this Lease, the term “Lease Year”
shall mean each period of 12 consecutive calendar months beginning on the Second
Rent Commencement Date if such date occurs on the first day of the month; if
not, then on the first day of the month next succeeding the month in which the
Second Rent Commencement Date occurs. Subsequent Lease Years shall run
consecutively, each such Lease Year beginning on the first day of the month next
succeeding the last month of the previous Lease Year. As used in this Lease, the
term “Short Year” shall mean the period beginning on the First Rent Commencement
Date and ending immediately prior to the Second Rent Commencement Date. Rent
and/or other matters that are computed with reference to a Lease Year or a Short
Year shall be ratably adjusted, on a per diem basis, for any period prior to the
Second Rent Commencement Date and within the Term or in the event this Lease
terminates on a date other than the last day of the month.

 

  (c)

Option Terms. Landlord hereby grants to Tenant the first option to extend the
Term for an additional period of five (5) Lease Years, commencing 12:00 A.M. on
the first day of the month next succeeding the last month of the 5th Lease Year,
and ending at 12:00 midnight 60 consecutive calendar months thereafter, the
second option to extend the Term for an additional period of five (5) Lease
Years, commencing 12:00 A.M. on the first day of the month next succeeding the
last month of the first Option Term (i.e., the 10th Lease Year), and ending at
12:00 midnight 60 consecutive calendar months thereafter, and, the third option
to extend the Term for an additional period of five (5) Lease Years, commencing
12:00 A.M. on the first day of the month next succeeding the last month of the
second Option Term (i.e., the 15th Lease Year), and ending at 12:00 midnight 60
consecutive calendar months thereafter, all upon the same conditions, terms,
covenants, and provisions contained herein, except for the Rent, which shall be
adjusted as provided in paragraph 3(c) below, provided that no default of which
Landlord has notified Tenant exists at the time of exercise of any such option
and remains uncured following the expiration of any period within which Tenant
may cure such default as set forth in paragraph 28 below, unless Landlord waives
the existence of such default. Such options shall be exercised by written notice
to Landlord not less than 120 days prior to the expiration of the then current
Term. Each exercised option period is herein called an “Option Term”. Upon
exercise of any option by Tenant to extend the Term, the Term shall be extended
for the number of Lease Years provided by the option period being exercised, the
Expiration Date shall be adjusted to the last day of the Term, as extended by
the option period being exercised, and the Rent during the Option Term shall be
adjusted as provided in paragraph 3(c) below.

 

3.

Rent.

 

  (a)

Rent From First Rent Commencement Date Until the Second Rent Commencement Date.
Tenant agrees to pay Landlord the fixed monthly rental at the same rate is
paying on the date hereof for each month or prorated portion thereof for the
period beginning on the First Rent Commencement Date and ending on the day
immediately preceding the Second Rent Commencement Date (the “Short Year Rent”),
in advance.

 

- 4 -



--------------------------------------------------------------------------------

  (b)

Rent From Second Rent Commencement Date and Continuing During Initial Lease
Term. Commencing on the Second Rent Commencement Date, Tenant agrees to pay to
Landlord the fixed annual rental set forth in Exhibit 3(b) attached hereto
applicable for each Lease Year during the initial Term (the “Initial Rent”). The
Short Term Rent, the Initial Rent, and all rents due during each Option Term
shall be referred to as the “Rent.”

 

  (c)

Adjustments to Rent for Option Terms.

 

  (i)

If Tenant exercises its option to renew the Lease following the end of the
Initial Term, during such first Option Term, the Rent shall be adjusted to the
amounts sets forth in Exhibit 3(c)(i).

 

  (ii)

Except as provided with respect to the Rear Parking Lot (which rent adjusts as
set forth in Paragraph 3(c)(3)) and the Exclusive Spaces (the rent for which
shall remain constant during the Term), if Tenant exercises its option to renew
the Lease following the end of the first Option Term or any subsequent Option
Term, as set forth in paragraph 2 above, then the Rent shall be subject to
adjustment for increases in the Consumer Price Index (as hereinafter defined) as
follows: At the end of the initial Term and thereafter at the end of each
subsequent Option Term, and effective simultaneously with the date of each
adjustment, the annual rent (and the monthly installments thereof) during an
Option Term shall be adjusted to the Consumer Price Index by multiplying the
annual rent in effect immediately prior to each such adjustment by a fraction,
(i) the numerator of which shall be the Consumer Price Index as of the date of
such adjustment, and (ii) the denominator of which shall be the Consumer Price
Index in effect on the first day of the applicable Term or Option Term (that is,
Second Rent Commencement Date for the first Option Term, the last day of the
first Option Term for the Second Option Term, and the last day of the second
Option Term for the third Option Term), and the annual rent thereby established
by each such adjustment shall continue in effect as the annual rent required to
be paid hereunder during the lease term until again adjusted as herein provided.
Because the publication of the Consumer Price Index may be delayed, Landlord
reserves the right, at its sole option, to use the most recently published
figures available prior to the required adjustment. For all purposes of this
Lease, the “Consumer Price Index” is defined as the Consumer Price Index, U.S.
City Average, All Urban Consumers, 1982-84 Equals 100, prepared and reported
monthly by the U.S. Bureau of Labor and Statistics. In the event there is a
correction made in the adjustments by the Bureau of Labor, Landlord reserves the
right to make the same correction to the adjustment if, in the sole discretion
of Landlord, the adjustment is deemed appropriate and Tenant shall be bound to
such adjustment upon written notification thereof.

 

  (iii)

Notwithstanding the provisions of paragraph 3(b)(i), the Rent for the Rear
Parking Lot shall increase by $50.00 per month ($600.00 per year) on each
August 1 during the Term or any Option Term.

 

- 5 -



--------------------------------------------------------------------------------

  (d)

Additional Rent for Certain Parking Spaces. Tenant shall pay as additional rent
the following amounts for its rights to use the Exclusive Spaces (as defined in
paragraph 20 below:

 

  (i)

$45.00 per parking space per month for the 15 Exclusive Parking Spaces in the
Building.

 

  (ii)

$35.00 per parking space per month for each Exclusive Parking Space in the
parking lot owned by Landlord and located across Commerce Street, which lot is
commonly known as 800 Commerce Street (the “800 Commerce Street Lot”).

 

  (iii)

By written agreement, Landlord and Tenant may increase or decrease the number of
Exclusive Parking Spaces in either the Building or the 800 Commerce Street Lot
and the sums due under this Paragraph 3(d) shall adjust automatically.

 

  (e)

Payment of Rent. All Rent due hereunder shall be paid in in advance, in monthly
installments due on the first day of each month of each Lease Year during the
Term or any Option Term. The Rent shall be paid at the office of The Counts
Realty & Auction Group, 828 Main Street, 15th Floor, Lynchburg, Virginia 24504,
or to such address as Landlord may hereinafter direct in writing to Tenant upon
60 days written notice. Landlord acknowledges that Tenant must receive a current
and complete W-9 form from Landlord on a form approved by Tenant in order to
process the payment of Rent, and agrees that Tenant shall in no event be subject
to late charges and shall not be in default for non-payment of Rent prior to
receipt of an accurate and complete W-9 form from Landlord. As used in this
Lease, the term “Rent” shall include the fixed annual rent designated above as
“Rent” as well as additional rent and other charges provided for in this Lease.
Acceptance of payment, late payment, or partial payment shall not be considered
a waiver of any default under this Lease.

 

  (f)

Late Charges. Tenant hereby recognizes and acknowledges that if any installment
of the Rent is not received by its due date, Landlord will suffer damages and
additional expenses thereby. Accordingly, Landlord may at its option assess a
late charge equal to 10% of the past due monthly installment of Rent (including
any additional rent past due) as additional rent if Tenant shall fail to pay any
Rent by the 10th day of the month when the same shall become due and payable.

 

4.

Title to the Premises. As of the date Tenant receives a fully executed copy
hereof, title to the Premises is, and as of the First Rent Commencement Date,
title to the Premises shall be, good and marketable, free and clear of all deeds
of trust, mortgages, liens, encumbrances, easements and other title objections,
except as set forth in Exhibit 4 hereto (the “Permitted Exceptions”).

 

5.

Representations, Warranties and Covenants of Landlord; Landlord’s Work.

 

  (a)

Representations and Warranties of Landlord. Landlord hereby represents and
warrants to Tenant that, as of the First Rent Commencement Date:

 

  (i)

Landlord has good and marketable title to the Premises, subject only to the
Permitted Exceptions, free and clear of any mortgage, deed of trust, or mortgage
encumbrance whatsoever, except for those identified as Permitted Exceptions, and
Landlord possesses full power and authority to deal therewith in all respects
and no other party has any right or option thereto or in connection therewith;

 

- 6 -



--------------------------------------------------------------------------------

  (ii)

the Premises is zoned so as to permit Tenant to use and operate the Premises for
the Permitted Uses (as defined in paragraph 7(b) below), and there are no
easements, covenants, conditions, restrictions, rights-of-way, governmental
rules, statutes, ordinances, moratoria, policies or plans which would prohibit
or interfere with the operation of Tenant’s business upon the Premises;

 

  (iii)

there are no pending or, to Landlord’s best knowledge, threatened condemnation
proceedings or other governmental, municipal, administrative or judicial
proceedings affecting the Premises;

 

  (iv)

there are no pending or, to Landlord’s best knowledge, threatened actions or
legal proceedings affecting the Premises;

 

  (v)

there are no unpaid special assessments for sewer, sidewalk, water, paving, gas,
electrical or power improvements or other capital expenditures or improvements,
matured or unmatured, affecting the Premises;

 

  (vi)

this Lease and the consummation of the transactions contemplated herein are the
valid and binding obligations of Landlord and do not constitute a default (or an
event which, with the giving of notice or the passage of time, or both, would
constitute a default) under, nor are they inconsistent with, any contract to
which Landlord is party or by which it is bound, including, but not limited to,
the Permitted Exceptions;

 

  (vii)

there are no outstanding notices of, nor, to Landlord’s best knowledge, are
there, any violations of any law, regulation, ordinance, order or other
requirements of any governmental authority having jurisdiction over or affecting
any part of the Premises;

 

  (viii)

Landlord is not obligated upon any contract, lease or agreement, written or
oral, with respect to the ownership, use, operation or maintenance of any part
of the Property which will adversely impact Tenant’s use of the Premises for the
Permitted Uses;

 

  (ix)

Landlord is a limited liability company duly organized and existing under the
laws of the Commonwealth of Virginia and has full power and authority to enter
into this Lease and the transactions contemplated hereby and to perform its
obligations hereunder and by proper action has duly authorized the execution and
delivery of, and performance under this Lease;

 

  (x)

Landlord shall notify Tenant immediately if at any time prior to the First Rent
Commencement Date any of the foregoing representations and warranties in this
paragraph 5 become untrue or incorrect.

 

- 7 -



--------------------------------------------------------------------------------

  (xi)

Landlord does not know or have reason to know of the presence of any asbestos
containing materials or other hazardous materials in the Building, the Premises
or any Common Areas except as disclosed in, and subject to the limitations of
non-accessibility for inspection described in, the O&M Document and the Plan (as
such terms are defined in paragraph 34 below).

 

  (b)

Covenants of Landlord.

 

  (i)

Landlord hereby covenants to Tenant that Tenant shall peaceably and quietly
have, hold and enjoy the full possession and use of the Premises during the
Term, subject to the provisions of this Lease, and Landlord shall not amend any
of the Permitted Exceptions so as to alter or affect this Lease or Tenant’s use
or occupancy of the Premises.

 

  (ii)

Tenant’s use of or access to the Premises and Tenant’s other rights under this
Lease, shall not by any act or omission of Landlord at any time during the Term
be interfered with, prohibited, restricted or adversely affected by any
covenant, condition or restriction, easement or any other document or matter
affecting title or use of the Premises or any part thereof.

 

  (c)

Landlord’s Work. Landlord shall take the following measures at its sole cost and
expense prior to the Second Rent Commencement Date and as necessary throughout
the Term (“Landlord’s Work”):

 

  i.

Clean the exterior of the Main Street entrance area of the Building, including
the marble façade, to remove mold and grime and otherwise to restore the Main
Street entrance to first-class, attractive and clean condition.

 

  ii.

Take such action as is necessary to ensure that the exterior of the building is
in good repair, including without limitation, ensuring that all portions of the
marble façade are securely attached.

 

  (d)

ADA Compliant Bathrooms. Landlord shall take any and all necessary steps at its
sole expense to ensure that all existing bathrooms at the Premises comply with
the Americans with Disabilities Act as of the First Rent Commencement Date and
throughout the Term.

 

6.

SNDA Agreement. Landlord shall cause to be delivered to Tenant, within 10 days
after the First Rent Commencement Date, an executed and acknowledged
Non-Disturbance and Attornment Agreement in substantially the form of, but on no
less favorable to Tenant than, Exhibit 6/31 hereto, from all mortgagees,
grantees under deeds to secure debt or beneficiaries and trustees under deeds of
trust of Landlord’s interest in the Premises.

 

- 8 -



--------------------------------------------------------------------------------

7.

Prohibited Uses; Permitted Uses.

 

  (a)

Uses of Building. Landlord shall not permit any portion of the Property or any
land contiguous to the Building now or hereafter owned or controlled by Landlord
or its affiliates (by virtue of an ownership interest or a reciprocal easement
or other similar agreement) to be used by Landlord, its tenants, agents,
employees, invitees, licensees, successors or assigns, for any of the uses set
forth on Exhibit 7(a) hereto (the “Prohibited Uses”). Furthermore, Landlord
shall neither lease any space in the Building to any bank other than Tenant or
any of Tenant’s subsidiaries or affiliates, nor permit any tenant or other
occupant of the Building other than Tenant or any of Tenant’s subsidiaries or
affiliates to use any space in the Building to conduct any banking business. As
used in this paragraph, the term “bank” shall be liberally interpreted to
include Search Term End any national bank or national banking association, any
banking institution organized under the laws of any state, territory, or the
District of Columbia, and any other business entity engaged in the business of
banking, including savings banks, savings and loan associations, non-bank banks,
credit unions, and trust companies, without regard to eligibility for insurance
of deposits by the Federal Deposit Insurance Corporation, and the term “banking
business” shall be liberally interpreted to include the sale or offering for
sale of walk-in, drive-in, telephone, or on-line retail or commercial banking
products and services, including checking and savings accounts, business and
personal loans, and mortgage loans and mortgage brokerage. Landlord shall
nevertheless be permitted to lease space in the Building to and permit use of
such space by other business entities which are not banks and which offer other
financial services not within the above definition of “banking business”, to
include investment brokerage, investment advisor, estate planning, estate and
trust administration, and insurance products and services, provided, however,
that if any such business entity owns, or is owned by, or is affiliated with (by
reason of local, regional or national marketing or advertising) any bank or
entity conducting banking business, Landlord shall first procure the prior
written consent of Tenant, which Tenant shall not unreasonably withhold,
condition or delay. By way of example and not limitation, Tenant shall be deemed
to have reasonably withheld its consent if Tenant deems any such proposed tenant
or its parent, subsidiary or affiliate to be a competitor to Tenant’s business,
whether existing or planned to occur at any time during the Term. Tenant hereby
consents to the existing lease of space in the Building to Wells Fargo
Securities for use as its business is presently conducted.

 

  (b)

Uses of Premises. The Premises may be used by Tenant for any general business
use, including as general, administrative and executive offices, and for
operating a general retail and commercial banking business (including ATMs)
and/or providing banking, mortgage, trust, brokerage, insurance, investment
and/or other financial services, including all banking business .other financial
services described in subparagraph (a) above, related uses, and support for such
activities and for any other lawful purposes (“Permitted Uses”); provided,
however, that the Premises may not be used for any of the Prohibited Uses.
Nothing herein shall be construed as restricting or prohibiting in any way the
operation of a bank (including ATMs) or a financial services institution at the
Premises. Tenant shall in the conduct of its business comply with the
requirements of all public laws, ordinances and regulations from time to time
applicable to the business conducted upon the Premises. Tenant may install and
maintain in the Premises one or more office break rooms and/or office kitchens
for use by its employees, customers, clients and guests and an electronic data
processing center, provided the installation and maintenance thereof does not
violate any law, rule, regulation or ordinance of any governmental agency having
jurisdiction over the Premises.

 

- 9 -



--------------------------------------------------------------------------------

  (c)

Remedies. Upon breach of any of the representations, warranties, or covenants
set forth in subparagraph (a) above by Landlord, Tenant shall have all remedies
available to it at law, in equity or under this Lease, including but not limited
to the right to injunctive relief and damages. If any person or entity other
than Landlord shall violate any of the provisions set forth in subparagraph
(a) above, or shall indicate that it intends to violate any of said provisions,
Landlord shall within 30 days of written notice from Tenant commence appropriate
legal proceedings and continue vigorously to prosecute the same to enjoin and
prohibit any such violation. If Landlord fails to commence such proceedings
within the 30-day period, or fails thereafter to vigorously prosecute the same,
Tenant shall have the right to elect to conduct and prosecute such legal
proceedings in its own or Landlord’s name, and at the expense of Landlord. Upon
breach of any of the representations, warranties, or covenants set forth in
subparagraph (b) above by Tenant, Landlord shall have all remedies available to
it at law, in equity or under this Lease, including but not limited to the right
to seek injunctive relief and damages after giving Tenant notice and an
opportunity to cure the breach as provided in paragraph 28(a)(ii) below.

 

8.

Contingencies.

 

  (a)

Regulatory Approval. If Tenant is required to obtain approval of this Lease from
any governmental authority and if such approval is not obtained within 180 days
of the First Rent Commencement Date, Tenant shall be entitled to terminate this
Lease, in which event neither party shall have any further liability to the
other arising out of this Lease, and Rent shall be apportioned as of the date of
such termination, subject to any abatement in Rent prior to termination provided
for under this Lease.

 

  (b)

Approval by the Bank. This Lease shall be contingent on both approval of the
Lease by Tenant’s Audit Committee and by its Board of Directors in compliance
with all rules, regulations, and policies concerning related party transactions.

 

9.

Landlord’s Tax Obligations. Landlord shall pay and discharge when due all real
estate taxes, ordinary and special assessments and other governmental charges
levied on or which would become a lien upon the Property, the Building, and/or
the Premises, andr any taxes payable or imposed on or in respect to any of
Landlord’s fixtures or personal property.

 

10.

Personal Property Taxes. Tenant shall pay and discharge when due all taxes,
assessments and other governmental charges, if any, levied on or attributable to
Tenant’s Improvements or Tenant’s Moveable Property (as each is defined in
paragraph 12(b) below) located upon the Premises, or Tenant’s use of the
Premises. The loss of or damage to all personal property and equipment of every
kind and description which may at any time be in the Premises, other than
Landlord’s vaults, safes, fixtures, and security equipment, shall be at Tenant’s
risk, or at the risk of those claiming under Tenant, except that Landlord shall
be liable for loss of or damage to such property if due to the negligence of
Landlord, its agents, contractors, or employees or Landlord’s breach of this
Lease.

 

- 10 -



--------------------------------------------------------------------------------

11.

Insurance; Indemnification. The following provisions of this paragraph 11 shall
be effective from the First Rent Commencement Date throughout the Term:

 

  (a)

Tenant’s Insurance. Tenant shall procure and maintain, and pay all premiums,
fees and charges for the purpose of procuring and maintaining continuously
throughout the Term:

 

  (i)

insurance on Tenant’s Improvements and Tenant’s Moveable Property against loss
or damage by fire or other casualty with endorsements providing what is commonly
known as all risk fire and extended coverage (but not including flood or
earthquake coverage), vandalism and malicious mischief insurance, in an amount
equal to the full replacement cost thereof, with a deductible that is consistent
with Tenant’s insurance practices; and

 

  (ii)

general liability insurance with a combined single limit of not less than
$5,000,000.00 for any bodily injury or property damage, with a deductible that
is consistent with Tenant’s insurance practices.

 

  (b)

Landlord’s Insurance. Landlord shall procure and maintain, and pay all premiums,
fees and charges for the purpose of procuring and maintaining continuously
throughout the Term:

 

  (i)

insurance on all improvements on the Property, including the Property, the
Premises (other than Tenant’s Improvements) and all Common Areas against loss or
damage by fire or other casualty with endorsements providing what is commonly
known as all risk fire and extended coverage, vandalism and malicious mischief
insurance, in an amount equal to the full replacement cost thereof, with a
deductible of no greater than $25,000.00; and

 

  (ii)

general liability insurance with a combined single limit of not less than
$2,000,000.00 for any bodily injury or property damage, with a deductible of no
greater than $25,000.00.

 

  (c)

Form of Insurance Policies. All property, casualty, and other policies of
insurance referred to in this Lease shall include the other party and its
mortgage lender, as their interests may appear, as additional insureds, shall
insure such party against liability arising out of the other party’s negligence
or the negligence of any other person, firm or corporation and contain a
contractual liability endorsement for liabilities assumed by the other party
under this Lease. All policies procured hereunder shall be on standard policy
forms issued by insurers of recognized responsibility, rated A+XII or better by
Best’s Insurance Rating Service, qualified to do business in Virginia. A
certificate of such insurance shall be delivered to the other party prior to the
First Rent Commencement Date and thereafter not less than 10 days prior to the
expiration of such insurance and shall provide that such policy may not be
cancelled or modified except upon not less than 10 days written notice to the
other.

 

- 11 -



--------------------------------------------------------------------------------

  (d)

Waiver of Subrogation. Each of Landlord and Tenant severally waives any and
every claim which arises or may arise in its favor and against the other during
the term of this Lease for any and all loss of, or damage to, any of its
property located within or upon, or constituting a part of, the Property,
including the Building, the Premises and all Common Areas, to the extent such
loss or damage is covered by the form of insurance required pursuant to
subparagraphs (a) and (b) above, provided, however, that the provisions of this
subparagraph (d) shall be of no force or effect to the extent the same shall
invalidate any policy of insurance owned by Landlord or Tenant.

 

  (e)

Tenant Indemnification. Subject to subparagraph (f) below, Tenant shall
indemnify and save harmless Landlord, its directors, officers, employees and
agents (except for loss or damage resulting from the negligence of Landlord, its
agents or employees or the breach of this Lease by Landlord) from and against
any and all claims, actions, damages, liabilities and expenses, including
reasonable attorneys’ fees, in connection with loss of life, bodily injury
and/or damage to property arising from or out of any occurrence in or upon the
Premises, or any part thereof, occasioned wholly or in part by any act or
omission of Tenant, its agents, contractors, or employees thereon.

 

  (f)

Landlord Indemnification. Landlord shall indemnify and save harmless Tenant, its
directors, officers, employees and agents (except for loss or damage resulting
from the negligence of Tenant, its agents or employees or the breach of this
Lease by Tenant) from and against any and all claims, actions, damages,
liability and expenses, including reasonable attorneys’ fees, in connection with
loss of life, bodily injury and/or damage to property arising from or out of any
occurrence in or upon the Premises or any part thereof, occasioned wholly or in
part by any act or omission of Landlord, its agents, contractors, or employees
thereon. If Landlord and Tenant are both partially responsible for any loss or
damage described in this subparagraph (f) and in subparagraph (e) above, each
party shall bear an amount of the loss or damage therefrom which is
proportionate to such party’s fault and responsibility in connection therewith.

 

12.

Tenant’s Improvements/Alterations; Tenant’s Moveable Property.

 

  (a)

Tenant may make any improvements, alterations, additions or changes to the
Premises (collectively, the “Alterations”) without procuring the consent of
Landlord in the event such Alterations do not alter the Building’s exterior
appearance, or materially affect the Building systems and equipment or the
Building structure or add or modify any new systems or equipment to the Building
which will adversely impact other tenants of the Building (collectively, “Major
Changes”), provided Tenant shall provide Landlord prior notice thereof if the
work requires that any City construction or other permit be obtained and,
further provided, that Tenant shall notify Landlord before making any
Alterations which may disturb known asbestos containing materials, if, as and to
the extent required by the provisions of paragraph 34 below and shall give the
Environmental Consultant opportunity to inspect the plans for such alterations
and take other steps with respect to any required asbestos removal, abatement
and/or remediation as provided in paragraph 34 below. Examples of Major Changes
include the installation of interior stairs or changes which affect the supply
of HVAC to other tenants in the Building. Examples of changes not requiring
consent include partitions, interior walls, office layouts, interior painting,
replacement of wall coverings, replacement of carpeting or other floor
coverings, or interior decoration, or the installation of Tenant’s Moveable
Property. Tenant shall obtain the prior written consent of Landlord to any
Alterations having Major Changes. Tenant’s request for Landlord’s approval shall
be in writing describing the proposed alterations in

 

- 12 -



--------------------------------------------------------------------------------

  reasonable detail and Landlord’s response to Tenant shall be in writing.
Landlord hereby approves all of the Alterations and improvements to be made to
the Premises by Tenant, at its own expense, pursuant to the plans and
specifications and/or description of Tenant’s work, if any, attached as Exhibit
13(a), if any, and any Alterations reasonably contemplated thereby or under this
Lease. Tenant will use the period between the date of this Lease and Second Rent
Commencement Date to make its aforesaid Alterations and improvements. Landlord
has been informed of the scope of the improvements and alterations that Tenant
intends to undertake with respect to the 17th Floor Rentable Space and, to the
extent necessary, hereby consents to the same.

 

  (b)

Tenant shall own all alterations, additions and improvements, including the
initial improvements, made to the Premises by Tenant (collectively, “Tenant’s
Improvements”), until expiration or earlier termination of this Lease, and
Tenant alone shall be entitled to deduct all depreciation on Tenant’s income tax
return for Tenant’s Improvements. Tenant shall not, however, remove Tenant’s
Improvements from the Premises, exclusive of Tenant’s trade fixtures; signs;
built-in safes, vaults, night depositories, if any are added by Tenant after the
First Rent Commencement Date; security deposit box assemblies; ATM(s); teller
stations; signs, office furniture, equipment and supplies; and all other
personal property of Tenant (collectively, “Tenant’s Moveable Property”), or
destroy any part thereof. At the expiration of the Term, Tenant’s Improvements
(exclusive of Tenant’s Moveable Property), without the payment of compensation
or consideration of any kind to Tenant, shall become Landlord’s sole property,
free and clear of any and all claims of Tenant. At the expiration of the Term,
Tenant, if requested by Landlord, shall execute any and all documents necessary
to evidence that title to Tenant’s Improvements (exclusive of Tenant’s Moveable
Property) is in Landlord and to extinguish and remove any cloud or potential
cloud on the title to the Premises and/or Tenant’s Improvements (exclusive of
Tenant’s Moveable Property) created by Tenant.

 

13.

Maintenance and Repairs.

 

  (a)

Except as set forth in subparagraph (e) below, Landlord, at its expense, shall
make all repairs or replacements and perform all maintenance to the Building,
the Premises, , and all Common Areas, including machinery and equipment used in
the operation, maintenance or repair of the Common Areas, the foundations, roof,
supporting walls, exterior, facades, downspouts, foundations, walls, exterior
windows and window frames, including all exterior glass surfaces, exterior doors
and door frames, and other structural components of the Building, and all other
improvements and appurtenances relating to or part of the Building that are not
maintained by tenants of the Building, as may be required to maintain the said
structures, structurally as well as cosmetically, in first-class, attractive,
clean and safe condition, and in good order and repair, unless the necessity for
making any such repairs or replacements shall have been occasioned by any act,
omission, or negligence of Tenant, its agents or employees, other than Tenant’s
use and occupancy of the Premises for the Permitted Uses. As used in this
subparagraph (a) the term maintenance shall include regular cleaning,
repainting, redecorating, and necessary repaving or resurfacing of drives and
parking areas (including those of the 800 Commerce Street Lot and the Rear
Parking Lot).

 

- 13 -



--------------------------------------------------------------------------------

  (b)

If additions to, alterations of, or construction, repairs in, on and about the
Building, the Premises and/or any Common Areas or other areas maintained by
Landlord are required (the “Required Work”) by any governmental entity or
individual complainant under any present or future law, regulation, ordinance,
order or direction of federal, state, county and municipal authorities from time
to time applicable to the Property or any part thereof, all cost and expenses
attributable to such Required Work shall be borne by Landlord, except that if
Tenant, in constructing any of Tenant’s Improvements or making its
installations, has caused the Premises to become non-compliant, or if the
Required Work shall have been occasioned by any act, omission, or negligence of
Tenant, its agents or employees, other than Tenant’s use and occupancy of the
Premises for the Permitted Uses, then in such event the extent of such cost and
expenses so attributable to such Required Work shall be borne by Tenant.
Notwithstanding the foregoing, nothing herein shall relieve Landlord of its
express obligations under any other provisions of this Lease, and Tenant shall
not be obligated to comply with any law, regulation, ordinance, order or
direction which applies to the systems, services and utilities to be supplied
under the terms of this Lease to the Premises at Landlord’s expense, or
compliance with the Americans with Disabilities Act or Asbestos Related Laws (as
hereinafter defined) including asbestos removal, abatement and/or remediation,
all of which are the obligations of Landlord under this Lease, provided,
however, that if Tenant changes the location of any bathroom or constructs a new
bathroom (other than on account of an asbestos event, in which case Landlord
shall cover cost of such construction, including ADA compliance), then Tenant
shall be responsible for meeting all applicable ADA requirements for the
construction of such bathroom.

 

  (c)

At the commencement of this Lease, Landlord shall provide the following to serve
the Building, the Premises and Common Areas, including use by Tenant, its
employees, invitees, licensees, customers, clients, or guests: heating,
ventilating and air conditioning systems; utility systems, including those for
electrical power, lighting, plumbing, water, sanitary sewer, and storm water and
related lines, pipes, conduits, fixtures and equipment; fire protection and
security equipment and alarms, including sprinklers, or similar fire protection
devices presently existing; and other existing fixtures and facilities,
including three (3) passenger elevators and one (1) service elevator, escalators
serving the Premises, and common area restrooms, in good working order and
repair, and except as set forth in subparagraph (f) below with respect to
escalators, Landlord shall be responsible at its expense for the maintenance,
repair and/or replacement of each during the Term, except to the extent the
necessity for making any such repair or replacement shall have been occasioned
by the act, omission, or negligence of Tenant, its agents, employees, or
invitees.

 

  (d)

Landlord shall provide regular maintenance and service to the HVAC systems
serving the Building, including the Premises, and keep in force an adequate
maintenance agreement on such HVAC systems with a qualified service provider,
and such maintenance shall comply with applicable present or future federal,
state and/or local governmental ambient air and environmental standards from
time to time applicable to the Premises.

 

- 14 -



--------------------------------------------------------------------------------

  (e)

Subject to the provisions of subparagraphs (a) through (d) above and paragraph
34 below with respect to asbestos containing materials which Landlord shall
maintain, remove, abate and otherwise remediate at its sole expense, Tenant
shall, at its expense, maintain in good order and condition, reasonable wear and
tear, casualty and condemnation excepted, all interior doors and door frames,
interior window frames, interior floor coverings, non-structural interior
partitions, and finished trim in the Premises, and Tenant shall make all repairs
or replacements to all light bulbs, ballasts and fluorescent tubes in the
Premises. Tenant shall be solely responsible for maintenance, repair and
replacement of all of Tenant’s equipment, fixtures, and facilities located
within the Premises.

 

14.

Discharge of Liens.

 

  (a)

Tenant Liens. Tenant will not permit the Premises to become subject to any
mechanics’, laborers’, or materialmen’s lien on account of labor or material
furnished to Tenant or claimed to have been furnished to Tenant in connection
with work of any character performed or claimed to have been performed on the
Premises by or at the direction or sufferance of Tenant; provided, however,
Tenant shall have the right to contest in good faith and with reasonable
diligence the validity of any such lien or claimed lien and on final
determination of the lien or claim for lien, Tenant will immediately pay any
judgment rendered with all proper costs and charges, and will, at its own
expense, have the lien released and any judgment satisfied.

 

  (b)

Landlord Liens. Landlord will not permit the Premises to become subject to any
mechanics’, laborers’ or materialmen’s lien on account of labor or material
furnished to Landlord or claimed to have been furnished to Landlord in
connection with work of any character performed or claimed to have been
performed on the Property by or at the direction or sufferance of Landlord;
provided, however, Landlord shall have the right to contest in good faith and
with reasonable diligence the validity of any such lien or claimed lien and on
final determination of the lien or claim for lien, Landlord will immediately pay
any judgment rendered with all proper costs and charges, and will, at its own
expense, have the lien released and any judgment satisfied.

 

15.

Loading. Tenant shall not place a load upon any floor of the Premises exceeding
the legally allowed floor load per square foot. Landlord reserves the right to
prescribe the weight and position of all safes and other heavy equipment not
already existing in the Premises that Tenant proposes to place therein in order
to provide the proper distribution of weight, and Tenant agrees to bear the
cost, if any, to determine such weights and positions.

 

16.

Delivery of Possession. If Landlord is unable to deliver possession of the
Premises on the on the schedule set forth herein, Tenant may terminate this
Lease by giving written notice to Landlord and all payments made will be
returned to Tenant and all obligations of the Tenant under this Lease will
cease.

 

17.

Common Areas. The term “Common Areas” as used in this Lease shall mean all
areas, space, facilities, equipment, signs and special services furnished in the
Building and designated by Landlord for the general use or benefit, in common,
of occupants of the Building, including Tenant, its employees, agents,
contractors, invitees, licensees, customers, clients, and guests, which
facilities may include, but are not limited to, the public ways of the Building,
including public entrances, lobbies and lobby entrances, restrooms serving
floors that are not leased exclusively to

 

- 15 -



--------------------------------------------------------------------------------

  one tenant, elevators and corridors, drives, service roads, parking spaces,
parking areas, sidewalks, walkways, service areas, roadways, loading platforms,
ramps, drainage facilities, plumbing and electric systems, roof, canopies,
ramps, landscaped area and other similar facilities available from time to time.
Tenant, its employees, agents, contractors, invitees, licensees, customers,
clients, and guests, shall have use of the Common Areas, including ingress and
egress to the Building and the Premises through the Common Areas, during regular
business hours and at other times subject to Landlord’s reasonable rules and
regulations, and such use of the Common Areas shall be on a non-exclusive basis
in common with all other parties to whom the right to use such Common Areas has
been or is hereafter granted. Tenant shall not interfere with the use of the
Common Areas by such other parties, and Tenant’s use of the Common Areas shall
be subject to the other provisions of this Lease. Landlord shall administer,
operate, clean, maintain and repair the Common Areas in a first-class,
attractive, clean and safe condition.

 

18.

Landlord’s Access. Landlord and its agents (who shall be informed by Landlord of
all security and privacy concerns) may enter the Premises at all reasonable
times to conduct inspections, make necessary or desired repairs or improvements,
or, during the final six (6) months of the Term, to show the same to prospective
tenants, buyers or lenders, provided, however, Landlord shall only enter the
Premises after Tenant’s regular business hours after first procuring Tenant’s
written consent, which Tenant shall be entitled to withhold or condition as it
deems necessary. Landlord shall give Tenant reasonable notice, which shall be at
least 48 hours in advance, of any such entry (except in emergencies) and shall
conduct such entry (except in emergencies) so as not to disturb Tenant’s use of
the Premises. Landlord may also enter the Premises when the same appear to be
abandoned and for the purpose of placing signs offering the Premises for sale or
rent, provided, however, that signs offering the Premises for rent may be placed
and rental showings may be conducted only during the final four (4) months of
the Term or upon the notification by Tenant of intentions to vacate according to
the terms of this Lease. In an emergency, and as permitted by law, Landlord may
enter the Premises without prior notice to Tenant. The provisions of this
paragraph 18 shall be subject to applicable rules and regulations of a
governmental authority having jurisdiction over Tenant’s business, which rules
shall control in the event of a conflict. Tenant may require Landlord, its
agents, or any persons brought onto the Premises by the Landlord or its agents
to execute an appropriate confidentiality agreement to protect Tenant’s
confidential information (including financial and other confidential information
of Tenant’s customers).

 

19.

Compliance with Law. Tenant, at its sole expense, shall comply with all present
and future laws, ordinances, regulations and requirements of any federal, state
or local authority relating to Tenant’s use of the Premises. Landlord, at its
sole expense, shall comply with all present and future laws, ordinances,
regulations and requirements of any federal, state or local authority relating
to use of the Property, including the Building and all Common Areas, by all
other parties to whom the right to use such Property, including the Building and
all Common Areas, has been or is hereafter granted. Tenant shall not make or
permit any waste on the Premises, or any nuisance or use which might interfere
with the enjoyment of other tenants or persons in the Building. Tenant shall not
commit or permit any act or use of the Premises which may materially increase
the fire hazard or the cost of fire or other insurance on the Premises, or cause
the cancellation of such insurance. Tenant shall obtain, at its sole expense,
any licenses or permits which may be required for Tenant’s use of the Premises.

 

- 16 -



--------------------------------------------------------------------------------

20.

Parking. In addition to exclusive use of the Rear Parking Lot, Tenant, its
employees, agents, contractors, invitees, licensees, customers, clients, and
guests, are hereby granted the non-exclusive privilege to use in common with the
other tenants and visitors of the Building all (but not less than 44) parking
spaces in the Building designated by Landlord as non-exclusive parking spaces,
which spaces shall be available on a first-come first-served basis, and such
spaces shall be subject to a two (2) hour maximum parking time (the
“Non-exclusive Parking Spaces”). Tenant, its employees, agents, contractors,
invitees, licensees, customers, clients, and guests, are hereby granted the
exclusive privilege to use 15 parking spaces in the Building and approximately15
parking spaces in the 800 Commerce Street Lot (the “Exclusive Parking Spaces”),
which spaces shall be located so far as practical closest to an entrance to
Tenant’s space in the Building. With respect to all drives, parking spaces, and
parking areas in the Building, Tenant shall (i) abide by all reasonable rules
and regulations regarding their use as may now exist or as may hereinafter be
promulgated by Landlord, (ii) Landlord reserves the right to modify, restripe
and otherwise change the location of drives, parking spaces and parking area in
the Building other than the Exclusive Parking Spaces, which shall not be
changed; (iii) Landlord may, but shall have no obligation to, designate certain
Non-exclusive Parking Spaces for trucks, handicapped persons or designated
tenants as Landlord, in its sole discretion, may deem necessary for the
professional and efficient operation of the parking area and the Building; and
(iv) Tenant agrees to reasonably cooperate with Landlord and other tenants in
the use of the parking facilities. At no time shall the parking of any vehicle
be permitted in the fire lanes or handicapped parking areas servicing the
Building.

 

21.

Rules and Regulations. Tenant shall comply with all rules and regulations
currently in effect and any reasonable and non-discriminatory amendments,
modifications and/or additions thereto which Landlord may hereafter adopt and
publish by written notice to Tenant and the other tenants of the Building for
the safety, care and orderly operation of the Building and for the benefit and
comfort of other tenants or neighbors, including rules and regulations
concerning parking, provided, however, that Landlord shall not adopt any
amendments, modifications and/or additions which materially interfere with
Tenant’s use of the Premises for the Permitted Uses, including Tenant’s special
needs with respect to security and insurance requirements covering such items as
specialized locks, vaults and access to the Premises. Landlord warrants and
represents that a true and complete copy of the current rules and regulations
are attached hereto as Exhibit 21. Landlord shall be responsible for enforcement
compliance with the rules and regulations by Tenant and other tenants of the
Building. If there is any conflict between such rules and regulations and this
Lease, this Lease shall control.

 

22.

Assignment and Subletting by Tenant. Landlord hereby grants to Tenant the right
to assign and sublease this Lease and the leasehold estate created hereby, in
whole or in part, at any time. Notwithstanding the foregoing, in the event that
Tenant is assigning this Lease and the estate created hereby Tenant shall
provide to Landlord notice of assignment and shall cause to be executed and
delivered in a form reasonably acceptable to Landlord, an assumption agreement
from the assignee pursuant to which said assignee assumes the duties,
obligations, covenants, conditions and restrictions of this Lease. Upon any such
assignment, the assignor shall be released from any liability hereunder, and,
upon request of the assignor, Landlord shall execute and deliver to the assignor
a release agreement in a form reasonably acceptable to the assignor to evidence
such release.

 

- 17 -



--------------------------------------------------------------------------------

23.

Damage to Premises by Fire or Other Casualty. In case of damage to the Premises
by fire or other casualty insured under Landlord’s insurance policies, Landlord,
upon Landlord’s receipt of the insurance proceeds, unless it shall otherwise
elect as hereinafter provided, shall repair the same with reasonable dispatch;
provided, however, Landlord’s obligations to repair shall be limited to the
extent of the insurance proceeds received by Landlord therefor. If the Premises,
or any part thereof, are damaged by fire or other casualty to such an extent as
to be rendered untenantable but are, nevertheless, repaired by Landlord, then
the Rent shall be abated to an extent corresponding with the time during which
and the extent to which the said Premises have been untenantable. If the
Premises shall be partly untenantable, the Rent shall be abated to an extent
corresponding with the part untenantable and for a period corresponding with the
period during which the entire Rent would abate, as above provided, in the event
of complete untenantability. If Landlord shall decide, within 30 days after the
occurrence of any such fire or other casualty which damages the Premises to the
extent that at least 25% of the floor space cannot be used, to demolish or not
to repair, rebuild, or reconstruct the damaged portions of the Premises, then,
upon written notice given by Landlord to Tenant, this Lease shall terminate and
the Rent shall be apportioned as of the time of the occurrence of any such fire
or other casualty. Notwithstanding anything to the contrary in this paragraph
23, if Landlord shall fail to commence repairs within 30 days of the fire or
other casualty, or in the event that the Premises are rendered untenantable, or
damaged to the extent that at least 25% of the floor space cannot be used, by
such fire of other casualty, and if any such damage cannot be repaired within
120 days as estimated by Tenant’s architect, then in any such event, Tenant
shall have the option to terminate this Lease upon giving written notice to
Landlord, which termination shall have the same force and effect as if
terminated by Landlord pursuant to the foregoing provisions of this paragraph
23. Notwithstanding the foregoing, to the extent such damage or other casualty
shall be caused by the negligence of Tenant, its agents, contractors or
employees, there shall be no abatement of Rent to such extent. Except for the
abatement of Rent as hereinabove set forth and as set forth in Paragraph 11(f),
Tenant shall not be entitled to and hereby waives all claims against Landlord
for any compensation or damage for loss of use of the whole or any part of the
Premises and/or for any inconvenience or annoyance occasioned by any such
damage, destruction, repair or restoration.

 

24.

Condemnation.

 

  (a)

Termination of Lease. If all or any portion of the Premises or Tenant’s
Improvements, shall be acquired for any public or quasi-public use through
taking by condemnation, eminent domain or any like proceeding, or purchase in
lieu thereof (a “Taking”), such that Tenant reasonably determines that the
Premises cannot, at reasonable cost, continue to be operated for its then
current use, with sufficient parking for such use, then upon Tenant’s election
the Term shall cease and terminate as of the date the condemning authority takes
title or possession, whichever first occurs, and all rentals shall be paid up to
that date.

 

  (b)

Continuation of Lease. If there is a Taking and this Lease is not terminated as
provided in subparagraph (a) above, this Lease shall remain in full force and
effect, but with an equitable reduction or abatement of Rent and all other
rentals hereunder.

 

- 18 -



--------------------------------------------------------------------------------

  (c)

Apportionment of Award. If there occurs a Taking, whether whole or partial,
Landlord and Tenant shall be entitled to receive and retain such separate awards
and portions of lump sum awards as may be allocated to their respective
interests in any condemnation proceedings, or as may be otherwise agreed, taking
into consideration the fact that Landlord’s interest in the Premises is limited
to the Premises, as encumbered by this Lease, a reversionary interest in
Tenant’s Improvements (exclusive of Tenant’s Moveable Property) upon the
expiration of the Term, and the right to receive rent hereunder. If the Premises
shall be restored as herein provided, Tenant shall first be entitled to recover
the costs and expenses incurred in such restoration out of any such award.
Thereafter, if the condemning authority does not make separate awards and the
parties are unable to agree as to amounts that are to be allocated to the
respective interests of Landlord and Tenant, then each party shall select an
Appraiser (as defined in paragraph 3(b) above). Each Appraiser shall separately
determine the amount of the balance of the condemnation award that is to be
allocated to the interests of Landlord and Tenant. If the percentage of the
balance of the total award each Appraiser allocates to Landlord (a) are within
10% of each other, the two (2) allocations shall be averaged and such average
shall be the final allocation of the award, or (b) are not within 10% of each
other, the two Appraisers shall then select a third Appraiser who shall
independently allocate the award between Landlord and Tenant, and the middle of
such three (3) allocations shall be the final allocation of the award.

 

  (d)

Early Transfer of Possession by Tenant. Tenant may continue to occupy the
Premises and any of Tenant’s Improvements until the condemning authority takes
physical possession. However, at any time following notice of intended Taking,
or within the time limit specified for delivering possession, Tenant may, by
written notice to Landlord, elect to deliver possession of the Premises to
Landlord before the actual Taking. Tenant’s right to apportionment of or
compensation from the award shall then accrue as of the date that Tenant so
delivers possession.

 

25.

Signage; Displays; Name of Building.

 

  (a)

Subject to the following subparagraph (b) concerning displays, Landlord reserves
the right to approve, in its sole discretion, any and all signs that Tenant
wishes to display on or about the exterior of the Premises.

 

  (b)

Tenant may, without procuring Landlord’s consent, erect and maintain displays
advertising/marketing Tenant’s products and services in the Premises and in the
3rd Floor lobby outside of and adjacent to the Premises and in the area under
the roof canopy adjacent to the Premises and facing but not on Main Street, so
long as such displays are in conformity with all laws and applicable
governmental regulations. Tenant shall indemnify and save and hold harmless
Landlord from and against all damage or liability incurred by Landlord to the
extent caused by the maintenance by Tenant of any such outside displays.

 

  (c)

Tenant may, without procuring Landlord’s consent, erect and maintain all such
signage or other material that Tenant, by applicable regulation, is required to
display in the Premises and in the 3rd Floor lobby outside of and adjacent to
the Premises and in the area under the roof canopy adjacent to the Premises and
facing but not on Main Street, so long as such displays are in conformity with
all laws and applicable governmental regulations.

 

- 19 -



--------------------------------------------------------------------------------

  (d)

Landlord hereby grants to Tenant the exclusive right to from time to time name
and rename the Building and maintain signs on the exterior of the Building
(except Landlord may also place signs on the exterior of the Building
identifying the street address of the Building and parking locations) and in the
2nd, 3rd, and 17th Floor Common Areas (except for directories which are for the
benefit of all tenants of the Building, including Tenant, and lettering on the
entrance door of the Amenity Space described in paragraph 1(a) above which faces
the 3rd Floor Lobby). Accordingly, Tenant may place signs on the exterior of the
Building and/or in the Common Areas, at its expense, designating the Building as
the “Bank of the James” building, or such other name as Tenant may choose,
provided such other name shall be subject to Landlord’s approval as set forth in
the first sentence of subparagraph (a) above, unless Tenant’s reason for
changing the name of the Building is on account of a change in Tenant’s business
name, whether by reason of marketing purposes or due to Tenant’s merger,
consolidation, spin-off, reorganization, or sale of substantially all of its
assets, in which event prior consent shall not be required. Tenant, its
employees and contractors, shall have a non-exclusive easement during the Term
to install, access, clean, maintain, repair, remove and replace any signs placed
on the Building and/or in the Common Areas by or for Tenant. Upon expiration or
termination of this Lease, Tenant shall remove its signs at its sole cost and
expense and shall having a continuing license until its signs are removed for
itself, its employees and contractors to access the Building for such purpose,
provided that such cost and expense shall be borne entirely by Landlord if
termination of this Lease is due to Landlord’s default.

 

  (e)

Landlord shall obtain Tenant’s prior written consent to any sign, lettering,
coloring or advertising matter of any nature (“Signage”) for the Amenity Space
which is visible from the Main Street lobby area of the 3rd Floor or the
exterior of the Building before permitting the tenant of such premises to
display any such Signage. All approved Signage shall be consistent with the
character of a first-class office building. In no event shall Landlord permit
the following to be displayed in or about the Amenity Space: (i) paper signs,
stickers, banners, flags, decals or emblems of any nature; (ii) any signs of an
offensive, obscene, or political nature, or (iii) going out of business,
clearance or other similar signs.

 

  (f)

Any and all costs of signage placed by or at the direction of Tenant shall be at
Tenant’s expense.

 

  (g)

In recognition of Tenant’s concern for so long as the Building is named as the
“Bank of the James” (or other name chosen by Tenant) building other tenants of
the Building may mistakenly believe that Tenant is the owner or landlord of the
Building, Landlord shall send notice to all existing tenants of the Building of,
and include for Tenant’s protection in each lease entered into with other
tenants of the Building after the First Rent Commencement Date, the following
disclaimer:

“The undersigned tenant under this lease hereby acknowledges that the Building
is owned, operated and managed by persons and/or entities unrelated to the Bank
of the James, which is only a tenant of the Building, and all matters with
respect to the premises, the Building, or common areas shall be directed to
Landlord or its designated management agent and not to Bank of the James.”

 

- 20 -



--------------------------------------------------------------------------------

26.

Services. Landlord shall throughout the Term furnish the following systems,
services and utilities to the Building, the Premises, and the Common Areas, as
applicable, in a professional and first-class manner from 6:00 A.M. to 7:00 P.M.
Monday through Friday, 6:00 A.M. to 3:00 P.M. Saturday, and 6:00 A.M. to 1:00
P.M. Sunday during the Term, or at all times or other times if, as and when
otherwise provided below (“Service Days”):

 

  (a)

Heating, Ventilating and Air Conditioning (“HVAC”). Landlord shall provide HVAC
during the appropriate seasons as necessary to maintain a comfortable indoor
climate in the Premises and the Common Areas of the Building.

 

  (b)

Electricity. Landlord shall at all times provide electricity and power through
the Building circuits: (i) throughout the Building and the Rear Parking Lot,
including the Common Areas and the Premises, for purposes of lighting, HVAC,
fire protection, alarm and any other security systems to be provided by
Landlord, elevators, escalators, and any other facilities and systems to be
provided by Landlord as set forth in this Lease, and (ii) throughout the
Premises for purposes of lighting, operation of office machines, office
equipment, electric telephones, computer work stations and related networking
hardware, and break room or office kitchen appliances, and other facilities for
general offices and banking purposes. However, if Tenant uses electricity for
refrigeration (except for break room or office kitchen refrigerators), special
lighting apparatus, x-ray equipment, or other special equipment beyond ordinary
office or banking purposes not contemplated by the parties at the time this
Lease is entered into, Tenant shall reimburse Landlord at the rate paid by
Landlord for the added cost to Landlord of any such special use of electricity.

 

  (c)

High Speed Internet Access; Satellites and/or Cable Television. Landlord shall
at all times provide wiring for high speed Internet access to the Premises, but
all charges for use of such Internet access shall be paid by Tenant directly to
the third-party provider. Additionally, Tenant may install its own separate a)
high speed Internet access, including fiber, DSL, T-1, co-axial and such other
data or telecommunications lines, wiring, cabling, equipment and facilities as
it may desire to add from time to time; and b) satellite dishes, wiring, and
other equipment to provide television or other services to the Premises.

 

  (d)

Elevators. Landlord shall at all times provide adequate elevator service
(including not less than three (3) passenger elevators and one (1) service
elevator) serving the Building, subject to Landlord’s reasonable security
regulations. Landlord reserves the right to shut down one (1) elevator at a time
for service. Landlord shall use its best efforts to ensure that i) if
reasonable, service will be performed outside of normal business hours; and ii)
use by the janitorial, maintenance, service, and other similar persons providing
service to the building will be limited exclusively to the service elevator.

 

  (e)

Janitorial. Landlord shall provide to and supply janitorial service and supplies
in and about the Building and all Common Areas, including regular cleaning of
all Common Area bathrooms, if any, and all exterior windows, including all
exterior glass surfaces; provided, however, Tenant shall be solely responsible
for janitorial service and supplies within the Premises as provided in paragraph
27 below. All janitorial service and supplies supplied by Landlord shall be
adequate for the purposes for which the Building is used and appropriate for an
office building having a first-class reputation.

 

- 21 -



--------------------------------------------------------------------------------

  (f)

Building Security. Landlord shall provide adequate Building security, including
policing of the Common Areas, after business hours and on weekends and such
other times as the circumstances require. Tenant, its employees and contractors,
are hereby granted a non-exclusive easement at all times to access all security
equipment on the 1st Floor of the Building on an as needed basis, including the
right to install separate monitoring and recording equipment on the 1st Floor to
monitor Tenant’s floors. If Tenant has installed such equipment, Tenant shall
have control over which personnel other than Tenant’s personnel have access to
such equipment. Furthermore, Tenant may restrict the surveillance of the
Premises by Landlord as it deems necessary or appropriate in its sole
discretion.

 

  (g)

Water and Sanitary Sewer. Landlord shall at all times furnish such water as is
required for drinking, cleaning, and lavatory purposes and such other purposes
ordinary for an office building.

 

  (h)

Removal of Snow. Landlord shall provide snow removal so that the drives, parking
areas, sidewalks, and other Common Areas remain safely useable during inclement
weather.

 

  (i)

Removal of Trash, Garbage and Other Refuse. Landlord shall provide removal of
trash, garbage and other refuse from receptacles in and about the Common Areas.
Tenant shall be responsible for removing such refuse from the Premises, as
provided in paragraph 27 below.

 

  (j)

Pest Control. Landlord shall engage a certified pest control firm to perform
regular (not less frequent than monthly but more frequent if Landlord determines
the need therefor) extermination for pests including, but not limited to,
roaches, rodents and termites.

 

  (k)

Directory. Landlord shall provide a directory in the entrance lobby or lobbies,
and listings thereon shall be in accordance with rules and regulations
established by Landlord, and Tenant may add its own directory if it needs
additional space for listings or desires to have its own directory separate from
the Landlord provided directory.

 

  (l)

Discontinuance of Service. In the event of the interruption of any of the above
mentioned systems, services or utilities lasting for less than or equal to three
(3) consecutive Service Days and caused by repairs, replacements, improvements,
alterations, strikes, lockouts, accidents, inability of Landlord to procure such
services or to obtain fuel or supplies, or other cause or causes beyond the
reasonable control of Landlord, such interruption of service shall not be deemed
an eviction of Tenant’s possession of the Premises or any part thereof, or
render Landlord liable for damages, or relieve Tenant from performance of
Tenant’s obligations under this Lease, except that if Landlord fails to supply
the Premises with a reasonable level of output for any of Landlord’s systems,
services or utilities for a period of more than three (3) consecutive Service
Days, and if Tenant is thereby reasonably unable to conduct its business in the
Premises, such failure shall be a default of Landlord hereunder entitling Tenant
to an abatement of Rent for as long as such period continues, in addition to any
other remedies Tenant may have under this Lease or applicable law.

 

- 22 -



--------------------------------------------------------------------------------

  (m)

Additional Services. Tenant shall reimburse Landlord at the rate paid by
Landlord for any services or supplies used by Tenant in addition to the services
described above.

 

27.

Tenant Provided Services. Tenant shall obtain and pay for directly:
(a) janitorial service and supplies for the Premises; (b) telephone, cable,
television, and Internet service required by Tenant; (c) any security for the
interior of the Premises; and (d) removal of its trash, garbage and other refuse
from the Premises.

 

28.

Default by Tenant.

 

  (a)

Events of Default. The occurrence of any of the following events shall
constitute a default by Tenant:

 

  (i)

failure to pay Rent when due where such failure continues for a period of 15
days after Tenant receives written notice thereof from Landlord; or

 

  (ii)

unless otherwise provided herein, failure to perform any other provision of this
Lease to be performed by Tenant if the failure to perform is not cured within 30
days after Tenant receives written notice thereof from Landlord. If such default
cannot reasonably be cured within 30 days, Tenant shall not be in default of
this Lease if Tenant commences to cure the default within such 30-day period and
diligently and in good faith continues to cure the default until completion,
provided the same is capable of being cured by Tenant and is in fact cured
within a period of 90 days; or

 

  (iii)

the subjection of any right or interest of Tenant in this Lease to attachment,
execution or other levy, or to seizure under legal process, if not released
within 60 days; or

 

  (iv)

the appointment of a receiver, not including receivership pursuant to any
Leasehold Mortgage, to take possession of Tenant’s interest in the leasehold
estate or of Tenant’s operations on the Premises for any reason, if such
receivership is not terminated, dismissed or vacated within 60 days after the
appointment of the receiver; or

 

  (v)

Tenant shall file a petition in voluntary bankruptcy under the Bankruptcy Code
of the United States or any similar law, state or federal, now or hereafter in
effect; or

 

  (vi)

Tenant shall file an answer admitting insolvency or inability to pay its debts;
or

 

  (vii)

within 60 days after the filing against Tenant of any involuntary proceedings
under such Bankruptcy Code or similar law, such proceedings shall not have been
vacated or stayed; or

 

- 23 -



--------------------------------------------------------------------------------

  (viii)

a trustee or receiver shall be appointed for Tenant or for all or the major part
of Tenant’s property or the Premises, in any involuntary proceeding, or any
court shall have taken jurisdiction of all or the major part of Tenant’s
property or the Premises in any involuntary proceeding for the reorganization,
dissolution, liquidation or winding up of Tenant, and such trustee or receiver
shall not be discharged or such jurisdiction relinquished or vacated or stayed
on appeal or otherwise stayed within 60 days; or

 

  (ix)

Tenant shall make an assignment for the benefit of creditors or shall admit in
writing its inability to pay its debts generally as they become due or shall
consent to the appointment of a receiver or trustee or liquidator of all or the
major part of its property, or the Premises.

 

  (b)

Right to Cure; Landlord’s Remedies. If Tenant shall have failed to cure a
default by Tenant after expiration of the applicable time for cure of a
particular default, Landlord may, at its election, but without obligation
therefor, (i) seek specific performance of any obligation of Tenant, after which
Landlord shall retain, and may exercise and enforce, any and all rights which
Landlord may have against Tenant as a result of such default, including
Landlord’s right to from time to time institute suit to recover from Tenant all
overdue Rent and all costs and expenses incurred by Landlord by reason of
Tenant’s default, including attorney’s fees, costs of regaining possession and
reletting the Premises, broker’s fees, storage fees and repairing and cleaning
costs, (ii) from time to time without releasing Tenant in whole or in part from
Tenant’s obligation to perform any and all covenants, conditions and agreements
to be performed by Tenant hereunder, cure the default at Tenant’s cost,
(iii) terminate this Lease by giving Tenant written notice of such termination,
(iv) commence eviction proceedings in accordance with the laws of Virginia,
and/or (v) exercise any other remedy given hereunder or now or hereafter
existing at law or in equity or by statute. Any reasonable cost incurred by
Landlord in order to cure such a default by Tenant shall be due immediately from
Tenant, together with interest. In all events Landlord shall use its best
efforts to release the Premises and Tenant’s Improvements for such term at such
rental and upon such other terms and conditions as may be reasonably necessary
or appropriate to mitigate damages, with the right to make alterations and
repairs to the Premises and Tenant’s Improvements. If Landlord is entitled to
monies representing all or part of future payments of Rent hereunder, such
amounts shall be discounted to current value based upon the interest rate in
effect on the date of such award, as determined pursuant to paragraph 35 below.

 

  (c)

Notices. Notices given under this paragraph 28 shall specify the alleged default
and the applicable Lease provisions, and shall demand that Tenant perform the
provisions of this Lease or pay the Rent that is in arrears, as the case may be,
within the applicable period of time for cure. No such notice shall be deemed a
forfeiture or termination of this Lease.

 

29.

Default by Landlord.

 

  (a)

Events of Default. Landlord shall be in default of this Lease if it fails to
perform any provision of this Lease that it is obligated to perform and if the
failure to perform is not cured within 30 days after written notice of the
default has been given by Tenant to Landlord, unless the same is because of a
breach of a representation or warranty

 

- 24 -



--------------------------------------------------------------------------------

  contained in paragraph 5 above or a covenant or agreement contained in
paragraph 34 below, in which event no cure period shall be allowed, or if
Tenant, upon paying the Rent reserved in this Lease and performing all other
terms, covenants, and conditions of this Lease on Tenant’s part to be performed
and observed hereunder, shall be deprived of the right or ability to peaceably
and quietly have, hold, and enjoy the Premises during the Term, subject to the
terms of this Lease and to any Permitted Exceptions. If a default described
above for which a cure period is provided cannot reasonably be cured within 30
days, Landlord shall not be in default of this Lease if Landlord commences to
cure the default within such 30-day period and diligently and in good faith
continues to cure the default until completion, provided the same is capable of
being cured by Landlord and is in fact cured within a period of 90 days.

 

  (b)

Right to Cure; Tenant’s Remedies. If Landlord shall have failed to cure a
default by Landlord after expiration of the applicable time, if any, for cure of
a particular default, Tenant may, at its election, but without obligation
therefor at any time during the continuance of such default after the expiration
of said 30 days’ notice (i) seek specific performance of any obligation of
Landlord, after which Tenant shall retain, and may exercise and enforce, any and
all rights which Tenant may have against Landlord as a result of such default,
(ii) from time to time without releasing Landlord in whole or in part from
Landlord’s obligation to perform any and all covenants, conditions and
agreements to be performed by Landlord hereunder, cure the default at Landlord’s
cost, (iii) terminate this Lease by giving Landlord written notice of such
termination, and/or (iv) exercise any other remedy given hereunder or now or
hereafter existing at law or in equity or by statute. Any reasonable cost
incurred by Tenant in order to cure such a default by Landlord shall be due
immediately from Landlord, together with interest. Tenant shall have the right
to set-off and deduct from the Rent and other charges due hereunder any amounts
due from Landlord pursuant to this paragraph 29 if Landlord fails to reimburse
Tenant as provided herein. Provided that Tenant exercise the foregoing set-off
rights in good faith, the exercise of such right shall not constitute default by
Tenant. Tenant, its employees and contractors, are hereby granted a
non-exclusive easement at all times to access all areas in the Building on an as
needed basis, in order to cure any default by the Landlord.

 

  (c)

Notices. Notices given under this paragraph 29 shall specify the alleged default
and the applicable Lease provisions, and shall demand that Landlord perform the
provisions of this Lease within the applicable period of time for cure. No such
notice shall be deemed a forfeiture or termination of this Lease unless
expressly set forth in such notice.

 

  (d)

Landlord’s Payment Following Lease Termination. Upon any termination of this
Lease by Tenant as permitted under this Lease, in addition to and without
limitation of any of Tenant’s other rights and remedies under this Lease,
Landlord shall pay to Tenant in cash, within 10 days after the date of such
termination, an amount equal to the product obtained by multiplying (i) the sum
of all of Tenant’s hard and soft costs relating to the construction of Tenant’s
Improvements by (ii) a fraction, the numerator of which is the number of months
from and including the date of such termination through the date of expiration
of the Term, including all Option Terms, and the denominator of which is the
total number of months included within the Term, including all Option Terms. If
Landlord fails to make such reimbursement to Tenant within such 10-day period,
the amount so due Tenant from Landlord shall bear interest from the date of
termination until paid.

 

- 25 -



--------------------------------------------------------------------------------

30.

Remedies Cumulative; No Waiver. No remedy herein or otherwise conferred upon or
reserved hereunder shall be considered exclusive of any other remedy, but the
same shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute, and
every power and remedy given by this Lease may be exercised, from time to time,
as often as occasion therefor may arise or as may be deemed expedient. No delay
or omission by either party to exercise any right or power arising from any
breach by the other of any term or condition of this Lease, and no payment or
acceptance of full or partial rent during the continuance of any such breach,
shall impair any such right or power or shall be construed to be a waiver of any
such breach or an acquiescence therein; nor shall the exercise, delay or
non-exercise of any such right or remedy impair the rights granted hereunder or
be construed as a waiver of such right or remedy or as a waiver, acquiescence in
or consent to any further or succeeding breach of the same or any other
covenant.

 

31.

Subordination; Non-Disturbance and Attornment. Landlord understands and agrees
that Tenant shall not be required hereafter to subordinate its interest in this
Lease to any deed of trust, mortgage or to any other lien, encumbrance,
condition, restriction, covenant or agreement affecting the Premises, provided,
however, that Tenant hereby agrees to subordinate its interest in this Lease to
a deed of trust, or mortgage if the beneficiary and trustee or the mortgagee
thereunder executes, causes to be acknowledged and delivers to Tenant a
Non-Disturbance and Attornment Agreement with Tenant containing substantially
the same information and provisions as, but no less favorable to Tenant than,
the information and provisions set forth on Exhibit 6/31. If by virtue of an
amendment hereto, operation of law or for any other reason, any mortgagee,
trustee or beneficiary under a deed of trust or holder of any other security
instrument claims an interest in the Premises prior, senior, or superior to that
of Tenant, Tenant’s estate hereunder shall be subordinate to the interest of
such party only if such party executes, causes to be acknowledged and delivers
to Tenant a Non-Disturbance and Attornment Agreement from such party containing
substantially the same information as, but no less favorable to Tenant than, the
information and provisions set forth on Exhibit 6/31.

 

32.

Surrender and Holding Over.

 

  (a)

Surrender. Upon the expiration or other termination of this Lease, Tenant shall
return all keys and quit and surrender to Landlord the Premises, together with
Tenant’s Improvements and all other property affixed to the Premises, excluding
Tenant’s Moveable Property and Signage, which shall remain the property of
Tenant, in good order and condition, ordinary wear and tear, casualty and
condemnation excepted. Subject to the last sentence of this subparagraph (a),
Tenant shall, prior to the expiration or other termination of this Lease, remove
all Tenant’s Moveable Property and other property belonging to it which is not
affixed to the Premises and failing to do so, Landlord may cause all of said
personal property to be removed. Tenant’s obligation to observe or perform this
covenant shall survive the expiration or other termination of this Lease. In the
alternative, Landlord may, at its option, treat any and all items not removed by
Tenant on or before the date of expiration or other termination of this Lease,
other than such items that are not owned by Tenant, as having been relinquished
by Tenant and such items shall become the property of Landlord with the same
force and effect as if

 

- 26 -



--------------------------------------------------------------------------------

  Tenant had never owned or otherwise had any interest in such items. Anything
herein to the contrary notwithstanding, Tenant may, but shall not be obligated
to, remove any safes (whether or not built-in), vaults, night depositories,
security deposit box assemblies, ATM machines and equipment, teller stations or
any other items of Tenant’s Moveable Property that Tenant may elect to leave in
the Premises upon the expiration or other termination of this Lease and Tenant
shall not be obligated to reimburse Landlord for the cost of removing said items
from the Premises. In the event Tenant does remove its ATM machines and
equipment on surrendering the Premises, Tenant shall cover and secure any
openings in walls caused by the removal of such machines and equipment.

 

  (b)

Holding Over. This Lease shall automatically terminate and be of no further
force or effect upon the expiration of the Term, and any holding over by Tenant
after such expiration shall not constitute a renewal hereof or provide Tenant
with any rights hereunder except that Tenant shall be deemed to be in possession
of the Premises on a three-month to three-month tenancy commencing on the first
day following the expiration of this Lease and a tenant at sufferance of
Landlord. Any such tenancy shall be subject to the terms and conditions herein
contained, and the monthly Rent shall be equal to 1/12th of the fixed annual
Rent as of the date of expiration of the Term and said tenancy may be terminated
at any time upon 30 days written notice by Landlord to Tenant or by Tenant to
Landlord. The acceptance of rent under the provisions of this paragraph 32 shall
not, however, be construed as a waiver by Landlord of any rights of reentry as
set forth in this Lease, or as a renewal hereof.

 

33.

Notices. Except as otherwise expressly provided in this Lease, all notices
required or permitted by any provision of this Lease shall be given in writing,
either by personally handing to the party or its agent such written notice or by
depositing the same in the United States mail with sufficient postage by
certified mail, all charges prepaid, addressed to the party to whom the notice
is to be given at the address given in this Lease as stated below or at such
other address as may from time to time be given in writing by the parties.
Notice shall be deemed to have been made at the time of depositing the letter in
the United States mail.

 

If to Landlord:

JAMESVIEW INVESTMENTS LLC

828 Main Street, 15th Floor

Lynchburg, VA 24504

Attn: William C. Bryant, III, Managing Member

  

If to Tenant:

Bank of the James

828 Main Street

Lynchburg, VA 24504

Attn: J. Todd Scruggs, Exec. VP and Treas.

  

With a Copy to:

Eric J. Sorenson, Jr.

Woods Rogers

828 Main Street, 19th Floor

Lynchburg, VA 24504

 

- 27 -



--------------------------------------------------------------------------------

34.

Asbestos.

 

  (a)

If compliance with any present or future federal, state, and/or local
governmental laws, rules, regulations, or government orders or directives
(including the Clean Air Act, 42 U.S.C. Sec. 7401 et seq., the National
Emissions Standards for Air Pollutants (“NESHAPS”), the regulations promulgated
under any of the foregoing, and the regulations promulgated under the
Occupational Safety and Health Act (“OSHA”) at 40 C.F.R. Parts 1910 and 1926))
(collectively, “Asbestos Related Laws”) requires that any remedial or corrective
action be taken with respect to asbestos or asbestos-containing materials
(“ACMs”) in, on, under, at, or about the Building, the Premises, and/or the
Common Areas, then Landlord, at its sole cost and expense, shall promptly take
all such remedial or corrective action as may be so required by such Asbestos
Related Laws. Any and all remedial and corrective work undertaken by or on
behalf of Landlord shall be performed in accordance with applicable Asbestos
Related Laws and best industry practices.

 

  (b)

Landlord’s maintenance, repair and replacement obligations under this Lease, as
set forth in paragraph 13 above, shall include the obligation to maintain,
remove, abate and otherwise remediate, at Landlord’s sole expense, the asbestos
and ACMs existing in the Building, including the Premises, and all the Common
Areas, in accordance with the recommendations set forth in the O&M Document and
the Plan, as each may be amended or supplemented from time to time, and all
applicable Asbestos Related Laws and best industry practices.

 

  (c)

Tenant agrees to submit to Landlord its plans for any proposed structural
alteration of the walls, ceilings or floors of the Premises so that Landlord may
instruct its Environmental Consultant to determine whether the alteration will
disturb asbestos or ACMs or require removal or abatement of asbestos or ACMs, in
which event Landlord shall, at its expense, engage its abatement contractor to
comply with the recommendations of such Environmental Consultant in removing,
abating and otherwise remediating asbestos and ACMs in connection with such
alteration.

 

  (d)

Rent and all other charges due under this Lease shall be entirely abated for any
period during which Tenant’s business is disrupted by any required cleaning,
removal, abatement, enclosure, encapsulation, repair or other remedy of any
asbestos or ACMs, except for those instances arising out of any structural
alteration to the walls, ceilings or floors of the Premises performed by Tenant
after Tenant’s initial fit-out, improvements, and installations.

 

  (e)

Notwithstanding anything to the contrary in this Lease, if (i) surveillance and
testing of the Building reveal that the Building, the Premises and/or any Common
Areas contain(s) asbestos or ACMs which Asbestos Related Laws require Landlord
to abate or cure, or (ii) if the ambient interior concentrations of asbestos are
more than those allowed pursuant to regulations promulgated under NESHAPS and
OSHA or other applicable Asbestos Related Laws or best industry practices for
re-occupancy of buildings (which currently require ambient air concentrations of
asbestos to be less than 0.01 f/cc (fibers per cubic centimeter)), whichever is
most stringent, or (iii) if the presence of asbestos or ACMs in the Building,
the Premises, and/or any Common Areas, or compliance with operating and

 

- 28 -



--------------------------------------------------------------------------------

maintenance recommendations of Landlord’s Environmental Consultant or as set
forth in the O&M Document and/or the Plan, materially interferes with Tenant’s
use of the Premises for the Permitted Uses, then Tenant may immediately
terminate this Lease upon written notice to Landlord, in which case Tenant shall
be fully released of liability under this Lease and Rent shall be apportioned as
of the date of such termination, subject to any abatement in Rent prior to
termination provided for under this Lease.

 

  (f)

In addition to but not in limitation of any other indemnification obligations
under this Lease, Landlord shall indemnify, defend and hold harmless Tenant, its
affiliates, subsidiaries, officers, directors, employees, agents and
representatives from and against all claims (including claims in the nature of
workers’ compensation or claims made by carriers of workers’ compensation
insurance), actions, damages, liability and expenses, including reasonable
attorneys’ fees, resulting from or arising out of cleaning, removal, abatement,
enclosure, encapsulation, repair or other remedy of any asbestos or ACMs, or
exposure of any person to asbestos, ACMs, or other hazardous materials in, on,
under, at, or about the Building, the Premises, and/or any Common Areas.

 

35.

Interest. Wherever in this Lease a party is entitled to interest on sums it has
expended, such amount shall bear interest from the date of expenditure until the
date of repayment at an annual rate equal to 2% above the Prime Rate, but not
greater than the highest non-usurious rate then permitted by law. The “Prime
Rate” means the prime rate of interest (or base rate) from time to time reported
in the “Money Rates” column or section of The Wall Street Journal as being the
base rate on corporate loans at larger United States Money Center commercial
banks on the first date on which The Wall Street Journal is published in each
month. If The Wall Street Journal ceases publication of the Prime Rate, then the
“Prime Rate” shall mean the “Prime Rate” or “base rate” announced by Bank of the
James (whether or not such rate has actually been charged by Bank of the James).
If Bank of the James discontinues the practice of announcing such rate, “Prime
Rate” shall mean the highest rate charged by Bank of the James on short-term,
unsecured loans to its most creditworthy large corporate borrowers.

 

36.

Waiver of Landlord’s Lien. Landlord, within 10 days after demand from Tenant,
shall execute and deliver any document required by any supplier, lessor or
lender in connection with the installation in the Premises and/or Tenant’s
Improvements of Tenant’s Moveable Property, pursuant to which document Landlord
waives any rights it may have or acquire with respect to that property, if the
supplier, lessor or lender agrees in writing that (i) it will remove that
property from the Premises within 30 days after the expiration of the Term, but
if it does not remove the property within 30 days after the expiration of the
Term it shall have waived any rights it may have had to the property; and
(ii) it will make whatever restoration to the Premises that is reasonably
necessitated by the removal. Anything in this Lease to the contrary
notwithstanding, Landlord hereby waives its right, if any, to distrain upon or
to secure a lien against the inventory, accounts and deposits held by Tenant for
Tenant’s nonpayment of Rent or other default under this Lease, or otherwise. The
waiver provided for in the preceding sentence is intended to be, and is,
automatic and self-operating; provided, however, Landlord agrees that upon
Tenant’s request Landlord shall execute such additional instruments as are
requested by Tenant to further evidence and confirm the same.

 

- 29 -



--------------------------------------------------------------------------------

37.

Performance under Protest. If at any time a dispute shall arise as to any amount
or sum of money to be paid by one party to the other under the provisions
hereof, the party against whom the obligation to pay the money is asserted shall
have the right to make payment “under protest” and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said party to institute suit for recovery of such sum together with interest. If
it shall be adjudged that there was no legal obligation on the part of said
party to pay such sum or any part thereof, said party shall be entitled to
recover such sum or so much thereof as it was not legally required to pay plus
interest at the rate provided for in this Lease. Neither party which fails to
pay “under protest” waives its right to later object to such payment.

 

38.

Telecommunications Equipment; Mechanical Room. At any time during the Term,
Tenant may install, with the prior written consent of Landlord, which shall not
be unreasonably withheld, at Tenant’s sole cost and expense, except for removal,
abatement and/or remediation of ACMs, which shall be at Landlord’s sole cost and
expense, any telecommunication or television equipment upon the roof of the
Building or in the Premises and may use available chutes, chases, and conduits
in the Building to run its lines, wires or cables, all in compliance with all
applicable laws, without the payment of any additional rent. Tenant shall have a
non-exclusive easement during the Term for it, its employees and contractors, to
install, access, clean, maintain, repair and replace, and remove any such
telecommunications equipment as Tenant deems necessary from time to time.
Likewise, Tenant, its employees and contractors shall have a non-exclusive
easement to use the Mechanical Room on the 2nd Floor, the utility room on the
7th Floor, the rooftop, and all other necessary areas to install, access, clean,
maintain, repair and replace, and remove Tenant’s telecommunications and other
equipment, installations and facilities.

Tenant, its employees and contractors, are hereby granted a non-exclusive
easement at all times to access all areas in the Building on an as needed basis,
including the right to install and maintain internet and other communications
equipment. If Tenant has installed any such equipment, Tenant shall have control
over which personnel other than Tenant’s personnel have access to such
equipment.

 

39.

ATMs. At any time during the term of the Lease, Tenant may install one or more
walk-in ATMs inside and/or outside of the Premises under the roof overhang
facing Main Street near the entrance to the Premises in compliance with all
applicable laws, without the payment of any additional rent. Tenant shall have a
non-exclusive easement during the Term, for it, its employees and contractors,
to install, access, clean, maintain, repair and replace, and remove any such ATM
machines and facilities as Tenant deems necessary from time to time, and for
Tenant’s customers to access and use the same during the Term.

 

40.

Commissions. Each party hereto represents and warrants to the other that there
are no fees, commissions or other payments due for bringing about the execution
and delivery of this Lease. If such representation and warranty is breached,
each party hereby indemnifies and holds harmless the other of and from each and
every claim for fees, commissions or other payments made against such other
party, which claim is based on the agreement or undertaking of the indemnifying
party.

 

41.

Governing Law. The terms of this Lease shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.

 

- 30 -



--------------------------------------------------------------------------------

42.

Construction. All provisions hereof are to be construed as covenants and
agreements as though the words importing such covenants and agreements were used
in each paragraph hereof. The necessary grammatical changes required to make the
provisions of this Lease apply in the plural sense where there is more than one
Landlord or Tenant and to either corporations, limited liability companies,
associations, partnerships or individuals, males or females, shall in all
instances be assumed as though in each case fully expressed. This Lease has been
the subject of extensive negotiations between the parties, and the
interpretation hereof shall not be based upon any party being the draftsman
hereof.

 

43.

Entire Agreement. All negotiations, considerations, representations and
understandings between the parties are merged herein and may be modified or
altered only by an agreement in writing between the parties hereto.

 

44.

Partial Invalidity. If any term or provision of this Lease shall to any extent
be held invalid or unenforceable, the remaining terms and provisions of this
Lease shall not be affected thereby, but each term and provision of this Lease
shall be valid and be enforced to the fullest extent permitted by law.

 

45.

Covenants Running with the Premises. This Lease and each and every covenant,
agreement, condition and undertaking shall be deemed to be running with the land
during the Term of this Lease and shall be binding upon and inure to the benefit
of the respective parties hereto, their successors and assigns.

 

46.

Not a Partnership. Nothing herein contained shall be construed as creating a
partnership, joint venture or any other relationship between Landlord and
Tenant, other than that of landlord and tenant.

 

47.

Force Majeure. Neither party will be liable for any delay or failure in the
performance of any of its obligations herein when due to labor disputes,
inability to obtain materials or services, wars, restrictions by governmental
authorities, weather, acts of God, or any other cause not within the control of
such party (each a “Force Majeure Event”), provided, that upon the occurrence of
any such Force Majeure Event, the party who has been so affected shall
immediately give notice to the other party and shall do everything possible to
resume performance. If the period of nonperformance exceeds 90 days from the
receipt of notice of the Force Majeure Event, the party whose ability to perform
has not been so affected may by giving written notice terminate this Lease, and
Rent and shall be apportioned as of such termination.

 

48.

Facilitation. Each party agrees to perform such further acts and to execute and
deliver such further documents as may be reasonably necessary to carry out the
provisions of this Lease and are consistent therewith.

 

49.

Waiver. No waiver of any of the terms or conditions of this Lease shall be
binding or effective unless expressed in writing and signed by the party giving
such waiver.

 

50.

Attorneys’ Fees. If either party hereto brings an action to enforce the terms
hereof or declare rights hereunder, the prevailing party in such action shall be
entitled to reasonable attorneys’ fees and costs of suit.

 

51.

Authority. Each individual executing this Lease personally warrants and
represents that he is authorized to enter into this Lease on behalf of his
respective corporation or limited liability company and to bind said entity with
respect to any transaction contemplated by or occurring under the provisions of
this Lease.

 

- 31 -



--------------------------------------------------------------------------------

52.

Captions. The captions in this Lease are inserted only for convenience and in no
way construe or interpret the provisions hereof or affect their scope or intent.

 

53.

Parties Bound. This Lease shall be binding upon and shall inure to the benefit
of the parties and their respective successors and assigns.

 

54.

Exhibits and Schedules. The exhibits and schedules attached hereto and initialed
by the parties, or incorporated herein by reference, are made a part of this
Lease.

 

55.

Usage. As used in this Lease, the word “including” shall mean including but not
limited to.

 

56.

Landlord’s Good Faith. Whenever pursuant to the terms of this Lease (including
paragraphs 12 (Tenant’s Improvements/Alterations), 25 (Signage; Name of
Building), and 38 (Telecommunications Equipment)), Tenant is required to obtain
Landlord’s consent or approval, Landlord covenants (i) to act in good faith in
considering the request, (ii) not to unreasonably withhold, delay or condition
its consent or approval, and (iii) to approve or deny Tenant’s request for
consent or approval within 10 days of receipt of such request. Any request shall
be deemed consented to and approved if such written notice of consent or denial
is not received by Tenant within such 10-day period.

 

57.

Authority of Managing Agent. Tenant acknowledges that Landlord may manage the
Property through an agent (the “Managing Agent”) and agrees that Landlord’s
agent shall be entitled to the same rights of access to the Premises as
Landlord. Such agent shall have full power and authority to deal with Tenant for
all matters concerning this Lease and Tenant’s use and possession of the
Premises, including the authority to accept Rent for and on behalf of Landlord;
to receive, accept and deliver notices under this Lease; and to make
modifications to this Lease, including the granting of lease extensions and
renewals and making lease amendments. Landlord initially designates The Counts
Realty and Auction Group as its Managing Agent, and Landlord agrees to be bound
by all actions of such agent. Tenant shall be entitled to rely on the authority
of the designated Managing Agent in connection with this Lease and in dealing
with this Lease and the Premises. Landlord shall provide Tenant written notice
of any removal of such agent and designation of a replacement agent, if any.

 

58.

Recording; Confidentiality. Tenant shall be entitled to record this Lease or any
memorandum or short form hereof (or, in the alternative, record an amendment to
any Lease or any memorandum or short form previously filed), provided that all
fees, costs, taxes and expenses in connection with the filing and recording of
this Lease or any memorandum or short form hereof shall be the sole obligation
of Tenant. Such memorandum shall include such information as is required in
order for Tenant to obtain the ALTA Leasehold Owner’s Policy - 1992, or the then
current form of an ALTA Leasehold Policy, and such other information as may be
reasonably requested by Tenant. Upon the expiration of the Term, at the request
of Landlord, Tenant shall execute a quitclaim termination of its leasehold
interest to Landlord. Landlord agrees to keep this Lease, and the terms hereof,
confidential except to the extent Landlord must disclose this Lease to its legal
and tax counsel, or as required by law, or to enforce this Lease, and except to
the extent that Tenant shall have publicly disclosed this Lease by recording
this Lease or any memorandum or short form hereof. Notwithstanding the
foregoing, Landlord may at its risk disclose to third parties that Tenant will
occupy the Building, but only after the First Rent Commencement Date.

 

- 32 -



--------------------------------------------------------------------------------

59.

Survival of Obligations. Any obligations of Tenant or Landlord accruing prior to
the expiration or sooner termination of this Lease shall survive the expiration
or earlier termination of this Lease, and Tenant and Landlord shall promptly
perform all of their respective obligations accruing prior to the expiration or
sooner termination of this Lease whether or not this Lease has expired or been
terminated.

 

60.

No Third Party Beneficiaries. The provisions of this Lease are not intended to
be for the benefit of, or enforceable by, any person or entity other than
Landlord and Tenant, and their respective successors and assigns.

 

61.

Copies. More than one copy of this Lease may be executed, and the parties agree
that each fully executed copy shall be a duplicate original.

[SIGNATURE PAGE TO FOLLOW]

 

- 33 -



--------------------------------------------------------------------------------

WITNESS the following signatures and seals, all as of the day, month and year
first above written.

 

Landlord: JAMESVIEW INVESTMENTS LLC By:   /s/ William C. Bryant,
III                             (SEAL)       William C. Bryant, III, Managing
Member Tenant: BANK OF THE JAMES By:  
/s/ J. Todd Scruggs                                         (SEAL)       J. Todd
Scruggs, Exec. VP and CFO

STATE OF VIRGINIA

CITY/COUNTY OF Lynchburg

The foregoing lease was acknowledged before me this 3rd day of March, 2020, by
William C. Bryant, III, Managing Member of Jamesview Investments LLC, a Virginia
limited liability company, on behalf of the company.

My commission expires: 01-31-2022

 

/s/ Haley T. Lewis

Notary Public

STATE OF VIRGINIA

CITY/COUNTY OF Lynchburg

The foregoing lease was acknowledged before me this 3rd day of March, 2020, by
J. Todd Scruggs, Exec. VP and CFO of Bank of The James, a Virginia banking
corporation, on behalf of the corporation.

My commission expires: 01-31-2022

 

/s/ Haley T. Lewis

Notary Public

 

- 34 -



--------------------------------------------------------------------------------

Exhibit A

All that certain lot or parcel of land, together with the building and
improvements thereon, situated in the City of Lynchburg, State of Virginia, and
more particularly described according to a plat entitled “Plat of Survey
Showing: Property of Ninth and Main, Inc., Lynchburg, Virginia,” dated April 6,
1973, by Adrian Overstreet, S.C.S., recorded in the Clerk’s Office of the
Circuit Court of the City of Lynchburg, Virginia in Deed Book 479, page 135 (the
“Plat”), described as follows:

Beginning at the intersection of the northeast line of Main Street with the
northwest line of Ninth Street and running thence with the said line of Main
Street N. 31 deg. 00’ W. 143.33 feet to a corner nail; thence N. 59 deg. 28’ E.
165.00 feet to a corner iron; thence S. 31 deg. 00’ E. 143.33 feet to a corner
nail in the northwest line of Ninth Street; and thence with the said line of
Ninth Street S. 59 deg. 28’ W. 165.00 feet to the point of beginning, together
with an easement and right-of-way in common with others having a like right, for
use as a service entry or passageway 15 feet in width, and running from Commerce
Street over adjacent property now or formerly owned by The Fidelity National
Bank, Lynchburg, Virginia, the location of which easement and right-of-way is
shown upon the Plat and which easement and right-of-way may from time to time be
relocated as determined by said Bank, or its successors in title, such
relocations to be at the cost and expense of the said Bank or its successors in
title.

Being the same property conveyed to Landlord by deed dated January 2, 2003, from
Western Associates III, a Pennsylvania Limited Partnership, recorded in the
Clerk’s Office of the Circuit Court of the City of Lynchburg, Virginia on
January 21, 2003, as Instrument No. 030000725.

 

- 35 -



--------------------------------------------------------------------------------

Exhibit B

Insert Legal Description for Rear Parking Lot

 

- 36 -



--------------------------------------------------------------------------------

Exhibit 3(b)

RENT DURING INITIAL TERM*

 

Description of Space

   Square Footage     Annual Rent Per
Square Foot      Annual Rent     Monthly
Installments  

2nd Floor Rentable Space

     15,801 **    $ 9.00      $ 142,209.00     $ 11,850.75  

3rd Floor Rentable Space

     11,622     $ 10.00      $ 116,220.00     $ 9,685.00  

17th Floor Rentable Space

     8,400     $ 14.00      $ 117,600.00     $ 9,800.00  

Rear Parking Lot

        $ 27,000.00 ***    $ 2,250.00 *** 

Total

        $ 403,029.00     $ 33,470.75  

 

*

Rent for any partial month between the Second Rent Commencement Date and the 1st
Lease Year, if any, shall be calculated as the number of days of such partial
month times the amount of the monthly installment of Rent due for the 1st Lease
Year, divided by the number of days in the entire month.

**

Subject to adjustment pursuant to Paragraph 2(b). If adjustment is made pursuant
to Paragraph 2(b), all rent amounts shall be adjusted accordingly.

***

Subject to adjustment pursuant to Paragraph 3(c)(iii). Upon such adjustment, all
rental amounts shall be adjusted accordingly.

 

- 37 -



--------------------------------------------------------------------------------

Exhibit 3(c)(1)

RENT DURING FIRST OPTION TERM

 

Description of Space

   Square Footage      Annual Rent Per
Square Foot      Annual Rent     Monthly
Installments  

2nd Floor Rentable Space

     15,801 *     $ 10.00      $ 158,010.00     $ 13,167.50  

3rd Floor Rentable Space

     11,622      $ 14.00      $ 162,708.00       13,599.00  

17th Floor Rentable Space

     8,400      $ 14.00      $ 117,600.00     $ 9,800.00  

Rear Parking Lot

         $ 30,000.00 **    $ 2,500.00 ** 

Total

         $ 468,318.00     $ 39,026.50  

 

*

Subject to adjustment pursuant to Paragraph 2(b). If adjustment is made pursuant
to Paragraph 2(b), all rent amounts shall be adjusted accordingly.

**

Subject to adjustment pursuant to Paragraph 3(c)(iii). Upon such adjustment, all
rental amounts shall be adjusted accordingly.

 

- 38 -



--------------------------------------------------------------------------------

Exhibit 5

PERMITTED TITLE EXCEPTIONS

 

•  

Roof overhang into the right of way of Main Street and roof overhang into the
right of way of Ninth Street as shown on the Plat described in the recitals of
this Lease.

 

•  

Rights of others in and to the use of the appurtenant easement set out in the
description of the Property in the recitals to this Lease.

 

•  

Taxes for 2019 and subsequent years not yet due and payable.

 

•  

Deed of Trust in favor of Bank of the James recorded in the Clerk’s Office for
the City of Lynchburg, Virginia on ______ and having instrument number ________.

 

- 39 -



--------------------------------------------------------------------------------

Exhibit 6/31

NON-DISTURBANCE AND ATTORNMENT AGREEMENT

This NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”) dated the
________ day of ________ 20__ between _____________________________________, a
_____________________________________________________________ whose address is
___________________________________________________ (“Lender”), and BANK OF THE
JAMES, a Virginia banking corporation, whose address is
___________________________________________________ (“Tenant”).

Recitals:

A. Tenant has entered into an Amended and Restated Deed of Lease dated ________,
20__ (the “Lease”) with Jamesview Investments LLC, a Virginia limited liability
company (“Landlord”), covering certain premises more fully described in the
Lease (the “Premises”), which premises are located on the second and third
floors of Landlord’s office building at the corner of Ninth and Main Streets in
the Central Business District of downtown Lynchburg having a street address of
828 Main Street, Lynchburg, Virginia 24504 (the “Building”) and a parking lot
having a street address of 821 Commerce Street, Lynchburg, Virginia 24504 (the
“Rear Parking Lot”). The Premises and the Building form a part of the real
estate currently designated by the City of Lynchburg as Tax Map Parcel
No. 02448006 and more particularly described on Schedule A attached hereto and
incorporated in this Agreement (the “Property”). The rear Parking Lot is
currently designated by the City of Lynchburg as Tax map Parcel No. 02448004 and
more particularly describe on Schedule B attached hereto and incorporated in
this Agreement.

B. Lender has made a loan to Landlord in the sum of $______________________
secured by a Deed of Trust on Landlord’s interest in the Property (the “Security
Instrument”), recorded in the Clerk’s Office of the Circuit Court of the City of
Lynchburg Virginia.

C. The Lease requires that Lender agree not to disturb Tenant’s possessory
rights in the Premises under the Lease in the event Lender should foreclose the
Security Instrument, as provided by this Agreement.

Therefore, in consideration of the mutual promises, covenants and agreements
herein contained, the parties hereto, intending to be legally bound hereby,
promise, covenant and agree as follows:

1. In the event that Lender or any trustee for Lender takes possession of the
Property, as mortgagee-in-possession or otherwise, or forecloses the Security
Instrument or otherwise causes the Property to be sold pursuant to the Security
Instrument, Lender agrees not to affect, terminate or disturb Tenant’s right to
quiet enjoyment and possession of the Premises under the terms of the Lease or
any of Tenant’s other rights under the Lease in the exercise of Lender’s rights
under the Security Instrument so long as no event of default has occurred, which
has continued to exist for such period of time (after notice and opportunity to
cure, if any, required by the Lease) as would entitle Landlord under the Lease
to terminate the Lease.

2. In the event that Lender succeeds to the interest of Landlord under the Lease
and/or Landlord’s fee title to the Property, or if anyone else acquires title to
or the right to possession of the Property upon the foreclosure of the Security
Instrument or by other sale pursuant to the Security Instrument, or upon the
sale of the Property by Lender or its successors or assigns or any trustee for
Lender after foreclosure or other sale pursuant to the Security Instrument or
acquisition of title in lieu thereof or otherwise (each a “Transfer”), the Lease
shall continue in full force and effect as a direct lease between Lender or its
successors or assigns or the then owner of Landlord’s fee title to the Property
after foreclosure or other sale

 

- 40 -



--------------------------------------------------------------------------------

pursuant to the Security Instrument (hereinafter collectively referred to in
this paragraph as “Successor Landlord”) and Tenant. Successor Landlord and
Tenant shall recognize one another as landlord and tenant, respectively, under
the Lease and shall be bound to one another under all of the terms, covenants
and conditions of the Lease as of the date and time of the Transfer, and
Successor Landlord shall assume all of the obligations of Landlord under the
Lease. Accordingly, from and after such event, Successor Landlord and Tenant
shall have the same remedies against each other for the breach of an agreement
contained in the Lease as Tenant and Landlord had before Successor Landlord
succeeded to the interest of Landlord; provided, however, that Successor
Landlord shall not be bound by any rent or additional rent that Tenant might
have paid for more than one month in advance to any prior landlord (including
Landlord). Successor Landlord shall give credit to Tenant for any security
deposit of Tenant’s held by any prior landlord (including Landlord). The
foregoing provisions of this Agreement, including without limitation Tenant’s
attornment to Successor Landlord, shall be self-operative upon a Transfer of the
Property.

3. Tenant hereby agrees (i) not to pay any rent or other sums due or to become
due under the Lease more than 30 days in advance of the date on which the same
are due or to become due under the Lease; and (ii) upon receipt from Lender of
notice of any default by Landlord under the Security Instrument, to pay to
Lender directly all rent and other sums due under the Lease.

4. Landlord joins in this Agreement to consent to the terms hereof.

5. This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their successors and assigns.

6. This Agreement shall be governed by and construed in accordance with the laws
of the Commonwealth of Virginia.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date and year first above written.

 

Lender:

 

By:                                       
                                                 (SEAL)       Signature

 

Name of Signer

 

Title of Signer Tenant: BANK OF THE JAMES By:  
/s/ J. Todd Scruggs                                                     (SEAL)  
    Signature

J. Todd Scruggs

Name of Signer

EVP

Title of Signer

 

- 41 -



--------------------------------------------------------------------------------

Landlord: JAMESVIEW INVESTMENTS LLC By:   /s/ William C. Bryant
III                             (SEAL)       Signature

William C. Bryant III

Name of Signer

Member

Title of Signer

STATE OF VIRGINIA

CITY/COUNTY OF _________________________

The foregoing instrument was acknowledged before me this ______ day of
__________, 2019, by ____________________, ____________________ of
__________________________, a __________________________, on behalf of the
____________________________.

My commission expires: _______________

 

 

 

Notary Public

STATE OF VIRGINIA

CITY/COUNTY OF Lynchburg

The foregoing instrument was acknowledged before me this 3rd day of March, 2020,
by J. Todd Scruggs, EVP of Bank of the James, a Virginia banking corporation, on
behalf of the corporation.

My commission expires: 01-31-2022

 

/s/ Haley T. Lewis

 

Notary Public

STATE OF VIRGINIA

CITY/COUNTY OF Lynchburg

The foregoing instrument was acknowledged before me this 3rd day of March, 2020,
by William C. Bryant III, Member of Jamesview Investments LLC, a Virginia
limited liability company, on behalf of the company.

My commission expires: 01-31-2020

 

/s/ Haley T. Lewis

 

Notary Public

 

- 42 -



--------------------------------------------------------------------------------

Exhibit 8(a)

PROHIBITED USES

 

1)

Any use which:

 

  •  

is in violation of applicable zoning regulations

 

  •  

is a public or private nuisance

 

  •  

produces noise or sound that is objectionable due to intermittence, high
frequency, shrillness or loudness

 

  •  

produces obnoxious odors

 

  •  

produces noxious, toxic, caustic, or corrosive fuel or gas

 

  •  

produces fire, explosion, or other damaging or dangerous hazard (including
storage, display or sale of explosives or fireworks)

 

  •  

involves assembling, manufacturing, industrial, distilling, refining, smelting,
agriculture or mining on site (but this shall not preclude use as corporate
offices for such businesses)

 

  •  

includes the sale or exhibition of pornography

 

2)

Or any:

 

  •  

Cash Advance establishment

 

  •  

Dry cleaners

 

  •  

Without Tenant’s written consent, living quarters, sleeping apartment, or
lodging rooms

 

  •  

Warehouse

 

  •  

Massage parlor, or the business of “adult” materials, including without
limitation, magazines, books, movies, videos and photographs

 

  •  

Establishment that sells “vapes” or any items containing cannabis or derivatives
thereof

 

  •  

Mortuary, funeral home or crematorium

 

  •  

Movie theatre, skating rink, bingo parlor, bowling alley, game room, pool, or
billiard parlor or room, game arcade, or amusement center

 

  •  

Any lounge, tavern, nightclub, disco, discotheque, dance hall, strip show, or
any business offering live entertainment of any kind

 

- 43 -



--------------------------------------------------------------------------------

  •  

Any establishment selling alcoholic beverages for on-site or off-site
consumption, other than in connection with a restaurant appropriate for
inclusion in a first-class office building, such as the former Piedmont Club

 

  •  

Pawn shops

 

  •  

Flea market

 

  •  

Carnival, amusement park, or circus

 

  •  

Casino, gaming hall, off-track betting facility, or other gambling operations or
facility

 

  •  

Gas station or car wash

 

  •  

Business selling new or used motor vehicles, trailers or mobile homes

 

- 44 -



--------------------------------------------------------------------------------

Exhibit 13(a)

PLANS AND/OR DESCRIPTION OF TENANT’S WORK

Tenant’s work is, as of the First Rent Commencement Date, still under
consideration, but the following work is anticipated:

 

•  

Renovation of 17th Floor, including relocation of interior walls, installation
of carpet and flooring, installation of lighting, installation of wiring, and
installation of new ceiling tiles.

 

•  

Add or modify wiring/cabling to accommodate the installation of Tenant’s
computer stations, network hardware, and fixtures and equipment.

 

•  

Remove and properly dispose of asbestos-containing materials on the 17th Floor
in the Premises necessary to complete the renovations, in accordance with the
requirements provided in paragraph 34.

 

- 45 -



--------------------------------------------------------------------------------

Exhibit 21

RULES AND REGULATIONS GOVERNING LEASE

IN THE BANK OF THE JAMES BUILDING

LYNCHBURG, VA

 

1.

Tenant shall not make or permit any noise or odor that is objectionable to the
public, to other occupants of the building, or to Landlord, to emanate from the
premises and shall not create or maintain a nuisance thereon and shall not
disturb, solicit or canvass any occupant and shall not do any act tending to
injure the reputation of the building or the premises.

 

2.

Tenant shall not place or permit any radio antenna, loudspeakers, sound
amplifiers or similar devices on the roof or outside of the building without on
each occasion obtaining the Landlord’s prior written consent.

 

3.

Supplies, entrances, passages, elevators, vestibules, stairways, corridors and
halls must not be obstructed or used for any purpose other than ingress and
egress to and from the demised premises.

 

4.

Supplies, goods, materials, packages, furniture and all such items of every kind
are to be delivered at the entrance provided therefor, thru service elevators or
dumbwaiters to the tenant, or in such manner as the Landlord or Landlord’s agent
may provide and the Landlord or his agent is not responsible for the loss or
damage of any such property.

 

5.

Tenant shall, upon termination of the lease, or the Tenant’s possession,
surrender all keys of the premises to Landlord at the place then fixed for the
payment of rent and shall make known to Landlord the explanation of all
combination locks on safes and vaults in the premises.

 

6.

All persons entering or leaving the building between the hours of 6 P.M and 8
A.M., Monday thru Friday, or at any time on Saturdays, Sunday or holidays, may
be required to do so under such regulations as Landlord may impose (e.g.,
entering from a particular entrance and showing a security guard personal
identification).

 

- 46 -